ACCEPTED
                                                                         04-15-00392-CV
                                                             FOURTH COURT OF APPEALS
                                                                  SAN ANTONIO, TEXAS
                                                                   11/23/2015 4:06:24 PM
                                                                          KEITH HOTTLE
                                                                                  CLERK

            04–15–00392–CV
            In the Court of Appeals
                                                        FILED IN
                                                 4th COURT OF APPEALS
   Fourth Court of Appeals District of Texas      SAN ANTONIO, TEXAS
                                                 11/23/2015 4:06:24 PM
                                                     KEITH E. HOTTLE
                                                          Clerk
  Appeal from the 73rd Judicial District Court
             Bexar County, Texas
      Trial Court No. 1998–CI–03821


               Joyce Ann Sarro
                      v.
               Michael A. Sarro



Amended Brief for Appellant Joyce Ann Sarro




                       R. Robert Willmann, Jr.
                       Attorney at Law
                       P.O. Box 460167
                       San Antonio, Texas 78246
                       Tel 844.244.9973
                       Temporary Fax 361.552.4305
                       Bar No. 21655960
                       Attorney for Appellant
                             Identity of Parties and Counsel

Joyce Ann Sarro
Was the respondent in the divorce and is the appellant on appeal.

John A. Mead
Attorney at Law
310 S. St. Mary’s Street, Suite 1470
San Antonio, Texas 78205
Was the attorney for Joyce Ann Sarro for much of the case in the trial court.

R. Robert Willmann, Jr.
Attorney at Law
P.O. Box 460167
San Antonio, Texas 78246
Attorney on appeal for Joyce Ann Sarro.

Michael A. Sarro
Was the petitioner in the divorce and is the appellee in the appeal.

Rachel Sadovsky
Cordell and Cordell
10101 Reunion Place, Suite 250
San Antonio, Texas 78216
Attorney for appellee Michael A. Sarro; there were two or three other attorneys who
represented Appellee in the trial court before Ms. Sadovsky.




                                              i
                                                                     TABLE OF CONTENTS

Identity of Parties and Counsel                                      ................................................................... i

Table of Contents                      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

Index of Authorities                         . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

References to the Record                               . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .1

Statement of the Case                           ............................................................................. 3

Statement Regarding Oral Argument                                                  ............................................................3

Issues Presented                   ....................................................................................4

Statement of Facts                       ................................................................................. 4

Summary of Argument                                ............................................................................4

Argument              ........................................................................................... 5

Issue Number One . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
Lack of record and new trial
Issue Number Two . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
Motion for new trial and the lack of a record
Conclusion and Prayer                             . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Certificate of the Length of the Brief                                            . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Certificate of Service                        . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Appendix             . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

A. Final Decree of Divorce in 2015
B. Order denying a new trial in 2015
C. First Decree of Divorce
D. Order granting a new trial on property
E. Judge’s notes for briefing on the effective date of divorce
F. Letter on judge’s determination of the effective date of divorce
G. Tex. R. App. P. 34.6 and 34.6(f)




                                                                                                  ii
                                                                  INDEX OF AUTHORITIES

                                                                                             Cases
Bauserman v. Unimax Express, Inc.,
No. 14-06-00077-CV, 2006 Tex. App. Lexis 9347 (Tex. App.–Houston [14th Dist.]
October 26, 2006, no pet.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
In the interest of K.R.M.,
No. 11-11-00312-CV, 2012 Tex. App. LEXIS 2696 (Tex. App.–Eastland April 5, 2012,
no. pet.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
Smith v. Smith,
143 S.W.3d 206 (Tex. App.–Waco 2004, no pet.)                                                                    ............................................. 8

                                                         Texas Rules of Appellate Procedure

Tex. R. App. P. 34.6 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 10
Tex. R. App. P. 34.6(f) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 5, 7, 8
Tex. R. App. P. 38.1 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

                                                               Texas Rules of Civil Procedure

Tex. R. Civ. P. 320                        . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .9




                                                                                                  iii
                                     04–15–00392–CV

                                  In the Court of Appeals

                         Fourth Court of Appeals District of Texas




                       Appeal from the 73rd Judicial District Court
                                  Bexar County, Texas
                           Trial Court No. 1998–CI–03821



                                      Joyce Ann Sarro
                                             v.
                                      Michael A. Sarro




                          Amended Brief for Joyce Ann Sarro



     Comes now appellant, Joyce Ann Sarro, and submits this amended brief regarding

decisions of the trial court, pursuant to Tex. R. App. P. 38.1.
                                 References to the Record

     The record consists of the clerk’s record in one volume and two volumes of reporter’s

records.

     A request for a supplemental clerk’s record will be made because the Final Decree

of Divorce signed on April 1, 2015 was not in the clerk’s record (it is Appendix A), and

the order granting a new trial on property division was also not in the clerk’s record (it is

Appendix D). Also, the request will include a letter describing a ruling of the trial court,

which was admitted into evidence at the motion for new trial hearing and is Appendix F.

RR NT 4, line 1 to line 13.
                                              1
       The record was filed electronically and the computer file in pdf format was received

from the clerk with the following file name and the title appearing on the first page of the
file, along with the number of pages of the pdf computer file itself.

   •   04-15-00392-CV CLK Record 8-19-15.pdf

       Clerk’s Record (354 pdf pages)

       Will be cited as CR [page] x, pdf [page] x.

The court reporter’s records are:

   •   04-15-00392-CV RPT Record 8-20-15.pdf

       Motion To Confirm Final Decree of Divorce (14 pdf pages)
       Will be cited as RR CFD [page] x.

   •   04-15-00392-CV RPT Record 8-4-15.pdf

       Reporter’s Record, Honorable Barbara Nellermoe By Telephone, June 11, 2015

       (14 pdf pages)

       Will be cited as RR NT [page] x.

       The clerk’s record will be referred to by CR for clerk’s record, followed by the page

number after CR, as the pages were numbered sequentially for the appeal beginning with a

page number one in each volume, and the clerk put a page number in the lower left hand
corner of each page where the documents began; the clerk’s page number will be followed

by the number of the pdf computer file, as they are different.

       The reporter’s records will be cited as RR CFD, for the transcript of the hearing on the

Motion To Confirm the Final Decree of Divorce, and RR NT, for the hearing on the Motion

for New Trial, followed by the page number and any line number.

       The parties and witnesses may also be referred to by their given names, including first

or last names.



                                               2
                                    Statement of the Case

       An Original Petition for Divorce was filed by appellee Michael Sarro. CR 1-12, pdf
162-173. This is a divorce case with one child who has a disability and an issue regarding the

division of retirement and pension benefits. After a divorce decree was signed, Appendix C,

a new trial was granted on property division of the marital estate. Appendix D. There were

additional proceedings, including regarding support for an adult child with a disability. CR

71-89, pdf 232-250.

       A trial on the merits occurred in 2004, and then the issue emerged about when the

divorce was effective, whether it was at the time of the first divorce decree, before the partial
new trial, or at the time of the subsequent trial resulting in a new decree of divorce.

       After another hearing, briefing to the judge in the trial court was requested. Appendix

E; CR 90, pdf 251. The divorce was determined to be effective at the time of the trial that

occurred on August 17, 2004, after the new trial was ordered. Appendix F; CR 110, pdf

271.

       This resulted in a new final decree of divorce that was signed on April 1, 2015.

Appendix A.

       After it was discovered that the court reporter’s notes no longer existed from the 2004
trial, appellant Joyce Sarro filed a motion for new trial. CR 94, pdf 255. After a hearing

the motion was denied. CR 326-327, pdf 487-488.

       This appeal followed. CR 328-329, pdf 489-490.

                           Statement Regarding Oral Argument

       Since the court reporter’s record of the trial on the merits cannot be prepared, and that

issue is addressed in a rule of appellate procedure, the case appears to be straight-forward

enough so that oral argument would not be especially helpful to the court. Therefore,

Appellant is not requesting oral argument.

                                                3
                                     Issues Presented

     1. A record of the trial on the merits cannot be prepared because the original notes of
the court reporter no longer exist; thus, appellant should have a new trial pursuant to Tex.

R. App. P. 34.6(f), since the record is necessary to the resolution of an appeal regarding an

unequal division of retirement and pension benefits and deferred compensation.

     2. The trial court erred in not granting a new trial for good cause because the court

reporter’s notes were no longer available to prepare a record for an appeal, meaning that

the unequal division of retirement benefits could not be reviewed on appeal.

                                    Statement of Facts

     Appellee Michael Sarro filed an Original Petition for Divorce on March 11, 1998. CR
1, pdf 162. After a court appearance of July 17, 1998, a decree of divorce was signed on

August 20, 1998. CR 13-41, pdf 174-202.

     A motion for new trial was granted as to property on October 23, 1998. Appendix D.

     An issue developed over when the divorce decree became effective, as there were two

court proceedings that would result in a divorce decree. There was a hearing to decide that

issue on April 4, 2014. RR CFD 4-13.

     The motion for new trial and documents attached to Joyce Sarro’s motion for new trial

were admitted into evidence at the hearing on the motion for new trial. RR NT 4, line 1 to
line 13. CR 94-110, pdf 255-271.

     Additional documents and testimony that are facts relating to the appeal are in the

record, and are referenced and cited under the arguments for the issues and points of error

presented below, so they will not be duplicated here.

                               Summary of the Argument

     As is described in the argument below, and in the pleadings in the record, this case had

a difficult procedural history. Ultimately, an issue became evident regarding the division
                                             4
of retirement and pension and deferred compensation as a result of the determination in

the trial court in 2014 that the date the divorce became effective was in 2004 rather than
1998. As such, this appealable issue required a record from the trial in 2004. However,

the notes to transcribe what occurred at the trial are no longer available. Thus, the matter

is presented under Tex. R. App. P. 34.6(f) that Appellant is entitled to a new trial, and the

issue in dispute regarding property division is a particular and identifiable one.

                                         Argument

                                    Issue Number One

     1. A record of the trial on the merits cannot be prepared because the original notes of

the court reporter no longer exist; thus, appellant should have a new trial pursuant to Tex.
R. App. P. 34.6(f), since the record is necessary to the resolution of an appeal regarding an

unequal division of retirement and pension benefits and deferred compensation.

                                    Issue Number Two

     2. The trial court erred in not granting a new trial for good cause because the court

reporter’s notes were no longer available to prepare a record for an appeal, meaning that

the unequal division of retirement benefits could not be reviewed on appeal.

     Through a series of unusual events in the procedural history of this case, including

the granting of a partial new trial on property division, proceedings regarding support for
a disabled child, several attorneys, and ambiguity about when the divorce was actually

effective, the case was pending for quite a number of years.

     The case stalled out over the question of when the divorce was effective; was it at

the time of the first divorce proceeding on July 17, 1998, or at the time of the divorce trial

on August 17, 2004? An issue emerged regarding the division of retirement and pension

benefits as a result of the ambiguity over the effective date of the divorce and the granting

of a partial new trial on the question of property division.
                                              5
     The question of when the divorce was effective was not resolved until 2014. A hearing

was held on that issue on April 4, 2014. RR CFD 4-13. The parties were asked by the
judge in the trial court to submit briefing on that question. RR CFD 11, line 3 to p. 13, line

8. CR 90, pdf 251; CR 107-108, pdf 268-269.

     The court determined that the divorce was effective at the time of the last trial on the

merits on August 17, 2004. CR 110, pdf 271. The parties were informed by letter that—

           As a trial court cannot sever property issues from a divorce action, once the
     new trial was granted that made the 1998 divorce decree interlocutory. The date
     of the divorce is August 17, 2004, which is the date that Judge Nellermoe heard
     the “final trial on merits of property issue” and reconfirmed all other terms of the
     decree. Judge Tanner requests that Mr. Mead prepare a final Decree of Divorce
     which indicates the August 17, 2004 date as the date of hearing and submit the
     decree to Ms. Sadovsky for approval as to form.

CR 110, pdf 271.

     An original divorce decree was signed on August 20, 1998, reciting that the case was

heard on July 17, 1998. CR 13-41, pdf 174-202.

     The trial after the partial new trial was granted occurred on August 17, 2004. The

divorce decree resulting from that trial and which is the subject of this appeal is dated April

1, 2015, resulting from Judge Tanner’s ruling on when the divorce was effective.

     From the splitting of the trials, and the additional court action over when the divorce

became effective, the language of the present divorce decree makes an unequal division of

pension and retirement benefits. On pages 28 and 29 of the divorce order, the division of

pension and retirement benefits is set forth. On page 29 as to Joyce Sarro, it orders a 50%

portion of retirement and deferred compensation plans of Michael Sarro to Joyce, “from

June 6, 1993 until July 17, 1998”, in each instance.

     The parties were married on June 6, 1993. CR 2, pdf 163. The retirement and pension

and deferred compensation plans were divided equally until the time of the first divorce
                                              6
proceeding. However, after the partial new trial was granted on the issue of property, and

the divorce was determined in 2014 to have been effective on August 17, 2004 rather than
July 17, 1998, none of the retirement and pension benefits, and deferred compensation, was

ordered for Joyce Sarro for the time period of July 17, 1998 to August 17, 2004. This has

resulted in an unequal division of the marital estate as to those items of property which can

be the subject of an appeal. However, the transcript of the trial starting on August 17, 2004

cannot be made into a record on appeal because the court reporter’s notes are no longer

available.

     Joyce Sarro filed a motion for new trial in order to show that the court reporter could
not make a record of the trial. At that hearing, the motion for new trial and its four exhibits

were admitted into evidence. RR NT 4, line 1 to line 13. CR 94-111, pdf 255-272.

The exhibits included a statement from the court reporter that the notes no longer existed;

an affidavit from Joyce’s attorney, John Mead, explaining some of the reasons why the

procedural process in the case took as long as it did; the judge’s notes requesting briefing

on the issue of when the divorce was effective; and the letter describing the judge’s ruling

about the effective date of the divorce.

                                               I.
     Tex. R. App. P. 34.6(f) states:
           Reporter’s Record Lost or Destroyed. An appellant is entitled to a new trial
     under the following circumstances:
           (1) if the appellant has timely requested a reporter’s record;
           (2) if, without the appellant’s fault, a significant exhibit or a significant
     portion of the court reporter’s notes and records has been lost or destroyed
     or—if the proceedings were electronically recorded—a significant portion of the
     recording has been lost or destroyed or is inaudible;
           (3) if the lost, destroyed, or inaudible portion of the reporter’s record, or the
     lost or destroyed exhibit, is necessary to the appeal’s resolution; and
           (4) if the lost, destroyed or inaudible portion of the reporter’s record cannot
     be replaced by agreement of the parties, or the lost or destroyed exhibit cannot
                                               7
     be replaced either by agreement of the parties or with a copy determined by the
     trial court to accurately duplicate with reasonable certainty the original exhibit.

     A proper review of the division of pension and retirement benefits, and deferred

compensation, requires the record from the trial. As is stated in Smith v. Smith, 143
S.W.3d 206, 214 (Tex. App.–Waco 2004, no pet.): “Although the court need not divide the

community estate equally, a disproportionate division must be supported by some reasonable

basis [citation omitted]. Having reviewed the record, we find no reasonable basis for the

disproportionate division of community assets and the liabilities of the parties. Therefore,

we sustain Karen’s second issue.” In Smith, there was a record to review, but the holding in

the case indicated that the record must be examined in order to see if an unequal division

of a marital estate is justified.

     A record from a hearing was not available in a child support matter, In the interest of

K.R.M., No. 11-11-00312-CV, 2012 Tex. App. LEXIS 2696 (Tex. App.–Eastland April 5,

2012, no pet.). The court ruled that: “The reporter’s record is necessary to the disposition of

the OAG’s third issue, which requires that we review the evidence presented at the hearing

and determine whether the trial court abused its discretion in finding that the amount owed

by Mitchell was zero. Because the reporter’s record from the hearing is unavailable, we

cannot reach the merits of the OAG’s third issue. Thus, the reporter’s record is necessary

to the disposition of this appeal”.

     Some exhibits were not able to be located to be included in a reporter’s record, in

Bauserman v. Unimax Express, Inc., No. 14-06-00077-CV, 2006 Tex. App. Lexis

9347 (Tex. App.–Houston [14th Dist.] October 26, 2006, no pet.). In that case, the

appellants timely requested the record and paid for it on February 15, 2006, the District

Clerk misplaced the exhibits, the missing exhibits were pertinent to the issue of financial

damages and necessary for the appellants’ appeal on the issue of damages, and the parties
                                              8
were unable to agree on a complete reporter’s record. They were entitled to a new trial. Id.

     In the case at bar, in his affidavit admitted into evidence at the motion for new trial

hearing, trial counsel for appellant Joyce Sarro described how he attempted to reach an

agreement as to the terms of a final decree of divorce after the trial that began on August 17,

2004, and that Appellee was represented by three different attorneys during that time, and

there was an ongoing issue and dispute about the date the divorce was actually effective.

In both his affidavit and in the message from the court reporter admitted into evidence
at the same hearing, it was established that the reporter’s notes from the 2004 trial no

longer existed. In April 2014 there was a hearing on determining the date the divorce was

effective, and then the court’s ruling was not announced until the letter of August 8, 2014.

CR 107-110, pdf 268-271.

                                              II.

     There is a hole in the law that can create, and does create, problems with the mainte-

nance of notes and recordings from hearings and trials that may be necessary for an appeal.

There is no requirement that a reporter’s notes and other recordings be kept until a certain

length of time after a final judgment is signed by a trial court judge.

     Especially in jurisdictions with large populations and many cases pending and on

the docket, a case may not be resolved within three years. Certainly there may be pretrial

hearings that could have significance later on in the process of the case, or discovery matters

and disputes that may need to be appealed, all after three years or so have gone by.

     The unusual procedural history of this case—including additional actions regarding
the parent-child relationship and a child becoming an adult with a disability—can result in

an appealable issue for which a trial record is no longer obtainable.

     Tex. R. App. P. 34.6 presents the issue of the lack of a reporter’s record as one that is

de novo. A motion for new trial under Tex. R. Civ. P. 320 in this instance was needed to
                                              9
establish that the reporter’s record was not going to be available, and arguably a new trial

could be granted for good cause. A ruling on a motion for new trial is usually reviewed for
an abuse of discretion. The more specific and controlling rule in this regard is Tex. R. App.

P. 34.6.

     Based on the procedural history of the case and the existing record, it is appropriate

that a new trial be granted. Since the issue from the perspective of the Appellant concerns

the division of retirement and pension and deferred compensation plans, it is highly likely

that any other issues that would exist in the event of a new trial would be agreed to or would

be the subject of stipulations, making a new trial uncomplicated and clean.
                                  Conclusion and Prayer

     Therefore, Joyce Ann Sarro prays that this brief be filed; that the cause be submitted;

that this court reverse the Final Decree of Divorce signed on April 1, 2015; that the case be

remanded to the trial court for a new trial; that all costs be taxed against Appellee; and that

she have such other relief, in law or equity, to which she may be justly entitled.

                                               Respectfully Submitted,



                                               /s/ R. Robert Willmann, Jr.

                                               R. Robert Willmann, Jr.
                                               Attorney at Law
                                               P.O. Box 460167
                                               San Antonio, Texas 78246
                                               Tel 844.244.9973
                                               Temporary Fax 361.552.4305
                                               Bar No. 21655960
                                               willaw@prismnet.com
                                               Attorney for Joyce Ann Sarro




                                              10
                        Certificate About the Length of the Brief

    The undersigned used a text processing program called TEX, which is not a word
processor. The writer types in the instructions for formatting the paper interspersed in the

text, and so a word count is not easily determined; there will be more words in a word count

than actual words in the final document. A plain text file is created which is then processed

by the computer program into a device independent file, which can then be converted into

a Postscript or pdf file. However, the brief is presented well within the 50 page limit.

                                   Certificate of Service

    I certify that this brief was served by–
an electronic filing service or, if applicable, by certified mail, return receipt requested, to
Rachel Sadovsky; Cordell and Cordell; 10101 Reunion Place, Suite 250; San Antonio,
Texas 78216 (rsadovsky@cordelllaw.com) (attorney for appellee Michael A. Sarro);

    on the 23rd day of November, 2015.



                                               /s/ R. Robert Willmann, Jr.

                                               R. Robert Willmann, Jr.




                                               11
                                        Appendix
A. Final Decree of Divorce in 2015
B. Order denying a new trial in 2015
C. First Decree of Divorce
D. Order granting a new trial on property
E. Judge’s notes for briefing on the effective date of divorce
F. Letter on judge’s determination of the effective date of divorce
G. Tex. R. App. P. 34.6 and 34.6(f)




                                             12
Appendix A




    1
                                   DOCUMENT SCANNED AS FILED



                                                                                             1998C103821 -0073



                                                NO. 1998-CI-03821

         IN THE MATTER OF                                   §    IN THE DISTRICT COURT
         THEMARRIAGEOF                                      §
                                                            §
         MICHAEL A. SARRO                                   §
         AND                                                §    73RD JUDICIAL DISTRICT
         JOYCE ANN SARRO                                    §
                                                            §
         AND IN THE INTEREST OF                             §
         MICHAEL ANDREW SARRO, A
         CHILD                                              §    BEXAR COUNTY, TEXAS


                                        FINAL DECREE OF DIVORCE

               On August 17, 2004 the Court heard this case.

               Appearances

               Petitioner, Michae] A. Sarro, appeared in person and through Attorney of Record, Charles

        Montemayor and announced ready for trial. However, at the time of the entry of this Order, Petitioner

        Michael A. Sarro, appeared in person and through Attorney of Record, Rachel S. Sadovsky.

               Respondent, Joyce Ann Sarro, appeared in person and through Attorney of Record, John A.
ci      Mead, and announced ready for trial.
4
0
•       2.     Proceedings
1
/
    2          A Final' tiècree of Divorce in this cause was judicially pronounced and rendered in Court at
.9
        San Antonio, Bexar County, Texas on July 17, 1998. Subsequently a new trial was granted as to the

V       issue of property. In later proceedings the Court clarified its ruling and a new trial was granted in
'0
 L      its entirety; however the parties stipulated that the terms regarding conservatorship, possession and
    4   support of the children would not be set aside and would be incorporated in this decree. The parties
    3
    S
    4   went to hearing on the issues of property on August 17, 2004.

    0
    3
    0
    S
    9
                                   DOCUMENT SCANNED AS FILED




      3.       Record

               The record of testimony was duly reported by the Court Reporter, Terri Thomas, for the 45"

      Judicial District Court.

      4.       Jurisdiction and Domicile

               The Court finds that the pleadings of Petitioner are in due form and contain all the

      allegations, information, and prerequisites required by law, The Court, after receiving evidence,

      finds that it has jurisdiction of this case and of all the parties and that at least sixty days have elapsed

      since the date the suit was filed. The Court finds that, at the time this suit was filed, Petitioner had

      been a domiciliary of Texas for the preceding six-month period and a resident of the county in which

      this suit was filed for the preceding ninety-day period. All persons entitled to citation were properly

      cited.

      5.       Jury

               A jury was' waived, and all questions of fact and of law were submitted to the Court.

      6.       Divorce

U              IT IS ORDERED AND DECREED that Michael A. Sarro, Petitioner, and Joyce Ann Sarro,
50    Respondent, are divorced and that the marriage between them is dissolved on the ground of

      insupportability.
 U
.1.   7.       Child of the Marriage
 5
               The Court finds that Petitioner and Respondent are the parents of the following child:
 V
 0
 L.            Name: MICHAEL ANDREW SARRO
               Sex: Male
 4             Birthplace:  San Antonio, Texas
 3             Birth date:  June 23, 1994
  S
 4             Home state: Texas

 P
 (5                                              Final Decree of Divorce - Page 2
 3
 0
 6
 0
                                   DOCUMENT SCANNED AS FILED




              The Court finds no other children of the marriage are expected.

       8.      Conservatorship and Support

               The Court, having considered the circumstances of the parents and of the child, finds that the

       following orders are in the best interest of the child.

               IT IS ORDERED that Michael A. Sarro and Joyce Ann Sarro are appointed parent joint

       managing conservators of the following child: MJCHAEL ANDREW SARRO.

               IT IS ORDERED that, at all times, Joyce Ann Sarro, as a parent joint managing conservator,

       shall have the following rights:

               I.      the right to receive information from the other parent concerning the health,
                       education, and welfare of the child;

               2.      the right to confer with the other parent to the extent possible before making a
                       decision concerning the health, education, and welfare of the child;

               3.      the right of access to medical, dental, psychological, and educational records of the
                       child;

               4.      the right to consult with a physician, dentist, or psychologist of the child;

               5.      the right to consult with school officials boncerning the child's welfare and
ci                     educational status, including school activities;

               6.      concerning the child's education, this right is subject to the agreement of the other
                       parent conservator;

               7.      the right to attend school activities;

               8.      the right to be designated on thechild's records as a person to be notified in case of
                       an emergency;

L              9.      the right to consent to medical, dental, and surgical treatment during an emergency
                       involving an immediate danger to the health and safety of the child; and
4
               10.     the right to manage the estate of the child to the extent the estate has been created by
4                      the parent or the parent's family.


                                            Final Decree of Divorce - Page 3
 3

 :1.
                               DOCUMENT SCANNED AS FILED




             if IS ORDERED that, at all times, Michael A. Sarro, as a parent joint managing conservator,
     shall have the following rights:

            1.      the right to receive information from the other parent concerning the health,
                    education, and welfare of the child;

            2.      the right to confer with the other parent to the extent possible before making a
                    decision concerning the health, education, and welfare of the child;

            3.      the right of access to medical, dental, psychological, and educational records of the
                    child;

            4.      the right to consult with a physician, dentist, or psychologist of the child;

            5.      the right to consult with school officials concerning the child's welfare and
                    educational status, including school activities;

            6.      the right to attend school activities;

                    concerning the child's education, this right is subject to the agreement of the other
                    parent conservator;

            8.      the right to be designated on the child's records as a person to be notified in case of
                    an emergency;

            9.      the right to consent to medical, dental, and surgical treatment during an emergency
                    involving an immediate danger to the health and safety of the child; and
0            10.    the right to manage the estate of the child to the extent the estate has been created by
4
                    the parent or the parent's family.

1           if IS ORDERED that, at all times, Michael A. Sano and Joyce Ann Sarro, as parent joint
/
2
0    managing conservators, shall each have the following duties:

I            1.     the duty to inform the other conservator of the child in a timely manner of significant
                    information concerning the health, education, and welfare of the child; and
TO
1           2.      the duty to inform the other conservator of the child if the conservator resides with
                    for at least thirty days, marries, or intends to marry a person who the conservator
4
3                   knows is registered as a sex Offender under chapter 62 of the Code of Criminal
                    Procedure or is currently charged with an offense for which on conviction the person
                    would be required to register under that chapter. if IS ORDERED that this
                    information shall be tendered in the form of a notice made as soon as practicable, but
p
G
                                         Final Decree of Divorce - Page 4


6
2
                          DOCUMENT SCANNED AS FILED




               not later than the fortieth day after the date the conservator of the child begins to
             - reside with the person or on the tenth day after the date the marriage occurs, as
               appropriate, IT IS ORDERED that the notice must include a description of the
               offense that is the basis of the persons requirement to register as a sex offender or of
               the offense with which the person is charged. WARNING: A PERSON COMMITS
               AN OFFENSE PUNISHABLE AS A CLASS C MJSDEMEANOR IF THE PERSON
               FAILS TO PROVIDE THTS NOTICE.

       IT IS ORDERED that, during her respective periods of possession, Joyce Ann Sarro, as a

parent joint managing conservator, shall have the following rights and duties:

               the duty of care, control, protection, and reasonable discipline of the child;

       2.      the duty to support the child, including providing the child with clothing, food,
               shelter, and medical and dental care not involving an invasive procedure;

               the right to consent for the child to medical and dental care not involving an invasive
               procedure;

       4.      the right to consent for the child to medical, dental, and surgical treatment during an
               emergency involving immediate danger to the health and safety of the child; and,

       5.      the right to direct the moral and religious training of the child.

       IT IS ORDERED that, during his respective periods of possession, Michael A. Sarro, as a

parent joint managing conservator, shall have the following rights and duties:

               the duty of care, control, protection, and reasonable.discipline of the child;

       2.      the duty to support the child, including providing the child with clothing, food,
               shelter, and medical and dental care not involving an invasive procedure;

       3.      the right to consent for the child to medical and dental care not involving an invasive
               procedure;

       4.      the right to consent for the child to medical, dental, and surgical treatment during an
               emergency involving immediate danger to the health and safety of the child; and,

       5.      the right to direct the moral and religious training of the child.

       IT IS ORDERED that Joyce Ann Sarro, as a parent joint managing conservator, shall have


                                    Final Decree of Divorce - Page 5
                           DOCUMENT SCANNED AS FILED




the following rights and duty:

       1.      the exclusive right to designate the primary residence of the child with the following
               counties: Bexar, Bandera, Medina, Atasdosa, or Comal County, Texas;

       2.      the independent right to consent to medical, dental, and surgical treatment involving
               invasive procedures and to consent to psychiatric and psychological treatment of the
               child;

       3.      the exclusive right to receive and give receipt for periodic payments for the support
               of the child and to hold or disburse these funds for the benefit of the child;

       4.      the independent right to represent the child in legal action and to make other
               decisions of substantial legal significance concerning the child;

       5.      the independent right to consent to marriage and to enlistment in the armed forces of
               the United States;

       6.      the right to make decisions concerning the child's education subject to the agreement
               of the other parent conservator, except as otherwise ordered herein by the court;

       7.      except as provided by section 264.0111 of the Texas Family Code, the exclusive
               right to the services and earnings of the child;

       8.      except when a guardian of the child's estate or a guardian or attorney ad litem has
               been appointed for the child, the independent right to act as an agent of the child in
               relation to the child's estate if the child's action is required by a state, the United
               States, or a foreign government; and

       9.      the independent duty to manage the estate of the child to the extent the estate has
               been created by community property or the joint property of the parents.

       IT IS ORDERED that Michael A. Sarro, as a parent joint managing conservator, shall have

the following rights and duty:

               the independent right to consent to medical, dental, and surgical treatment involving
               invasive procedures and to consent to psychiatric and psychological treatment of the
               child;

       2.      the exclusive right to receive and give receipt for periodid payments for the support
               of the child and to hold or disburse these funds for the benefit of the child;

       3.      the independent right to represent the child in legal action and to make other

                                    Final Decree of Divorce - Page 6
                                DOCUMENT SCANNED AS FILED




                     decisions of substantial legal significance concerning the child;

            4.      the independent right to consent to marriage and to enlistment in the armed forces of
                    the United States;

            5.      the right to make decisions concerning the child's education subject to the agreement
                    of the other parent conservator, except as otherwise ordered herein by the court;

            6.       except as provided by section 264.0111 of the Texas Family Code, the exclusive
                     right to the services and earnings of the child;

            7.      except when a guardian of the child's estate or a guardian or attorney ad litem has
                    been appointed for the child, the independent right to act as an agent of the child in
                    relation to the child's estate if the child's action is required by a state, the United
                    States, or a foreign government; and                                                -

            8.       the independent duty to manage the estate of the child to the extent the estate has
                     been created by community property or the joint property of the parents.


     Education

            if IS ORDERED that the child shall not be educated at home by Respondent, unless

     otherwise ordered by the court.

     GeograyhicalArea for Primary Residence

            ITS   is ORDERED that the primary residence of the child shall be within Bexar, Bandera,
14
O    Medina, Atascosa or Comal County, Tx. The parties shall not remove the child from within Bexar,

     Bandera, Medina, Atascosa or Comal County, Tx for the purpose of changing the primary residence
U
     of the child until modified by further order of the court of continuing jurisdiction or b written

v    agreement signed by the parties and filed with the court. if IS FURTFIERED ORDERED that Joyce
 0
•L   Ann Sarro shall have the exclusive right to establish the child's primary residence within Bexar,

     Bandera, Medina, Atascosa or Comal County, Tx.

            1.       Standard Possession Order
P
6
                                         Final Decree of Divorce - Page 7


 6
 S
                            DOCUMENT SCANNED AS FILED




             The Court finds that the following provisions of this Standard Possession Order are
      intended to and do comply with the requirements of Texas Family Code sections 153.311
      through 153.3 17. if IS ORDERED that each conservator shall comply with all terms and
      conditions of this Standard Possession Order. IT IS ORDERED that this Standard
      Possession Order is effective immediately and applies to all periods of possession occurring
      on and after the date the Court signs this Standard Possession Order. IT IS, TFIEREFORE,
      ORDERED:

      (a)     Definitions

              I.     In this Standard Possession Order 'school means the primary or secondary
      school in which the child is enrolled or, if the child is not enrolled in a primary or secondary
      school, the public school district in which the child primarily resides.

              2.     In this Standard Possession Order "child" includes each child, whether one
      or more, who is a subject of this suit while that child is under the age of eighteen years and
      not otherwise emancipated.

      (b)     Mutual Agreement or Specified Terms for Possession

              if IS ORDERED that the conservators shall have possession of the child at times
      mutually agreed to in advance by the parties, and, in the absence of mutual agreement, it is
      ORDERED that the conservators shall have possession of the child under the specified terms
      set out in this Standard Possession Order.

      (c)     Parents Who Reside 100 Miles or Less Apart

             Except as - otherwise explicitly provided in this Standard Possession Order, when
C)    Michael A. Sarro resides 100 miles or less from the primary residence of the child, Michael
5U    A. Sarro shall have the right to possession of the child as follows:

              I.     Weekends - On weekends, beginning at 6:00 p.m., on the first, third, and fifth
      Friday of each month and ending at 6:00 p.m. on the following Sunday.

              2.       Weekend Possession Extended by a Holiday - Except as otherwise explicitly
      provided in this Standard Possession Order, if a weekend period of possession by Michael
V     A. Sarro begins on a Friday that is a school holiday during the regular school term or a
0     federal, state, or local holiday during the summer months when school is not in session, or
L     if the period ends on or is immediately followed by a Monday that is such a holiday, that
      weekend period of possession shall begin at 6:00 p.m. on the Thursday immediately
4     preceding the Friday holiday or school holiday or end at 6:00 p.m. on that Monday holiday
3
      or school holiday, as applicable.

                      Wednesdays - On Wednesday of each week during the regular school term,
[ii                                Final Decree of Divorce - Page 8
 3
U
6
6
                        DOCUMENT SCANNED AS FILED




     beginning at 6:00 p.m. and ending at 8:00 p.m.

             4.     Spring Break in Even-Numbered Years - In even-numbered years, beginning
     at 6:00 p.m. on the day the child is dismissed from school for the school's spring vacation
     and ending at 6:00 p.m. on the day before school resumes after that vacation.

            5.      Extended Summer Possession by Michael A. Sarro -

              With Written Notice by May 1 - If Michael A. Sarro gives Joyce Ann Sarro written
     notice by May I of a year specifying an extended period or periods of summer possession for
     that year, Michael A. Sarro shall have possession of the child for thirty days beginning no
     earlier than the day after the child's school is dismissed for the summer vacation and ending
     no later than seven days before school resumes at the end of the summer vacation in that
     year, to be exercised in no more than two separate periods of at least seven consecutive days
     each, as specified in the written notice. These periods of possession shall begin and end at
     6:00 p.m.

             Without Written Notice by May 1 - If Michael A. Sarro does not give Joyce Ann
     Sarro written notice by May I of a year specifying an extended period or periods of summer
     possession for that year, Michael A. Sarro shall have possession of the child for thirty
     consecutive days in that year beginning at 6:00 p.m. on JUly 1 and ending at 6:00 p.m. on
     July 31.

     Notwithstanding the weekend and Wednesday periods of possession ORDERED for Michael
     A. Sarro, it is explicitly ORDERED that Joyce Ann Sarro shall have a superior right of
     possession of the child as follows:

             1.     Spring Break in Odd-Numbered Years - In odd-numbered years, beginning
     at 6:00 p.m. on the day the child is dismissed from school for the schools spring vacation
     and ending at 6:00 p.m. on the day before school resumes after that vacation.

             2.      Summer Weekend Possession byJoyce Ann Sarro - If Joyce Ann Sarro gives
     Michael A. Sarro written notice by June 1 of a year, Joyce Ann Sarro shall have possession
     of the child on any one weekend beginning at 6:00 p.m. on Friday and ending at 6:00 p.m.
     on the following Sunday during any one period of the extended summer possession by
     Michael A. Sano in that year, provided that Joyce Ann Sarro picks up the child from Michael
     A. Sarro and returns the child to that same place and that the weekend so designated does not
     interfere with Father's Day Weekend.
L
             3.     Extended Summer Possession by Joyce Ann Sarro - If Joyce Ann Sarro gives


Ii   Michael A. Sarro written notice by May 15 of a year or gives Michael A. Sano fourteen days'
     written notice on or after May 16 of a year, Joyce Ann Sarro may designate one weekend
     beginning no earlier than the day after the child's school is dismissed for the summer
     vacation and ending no later than seven days before school resumes at the end of the summer

                                 Final Decree of Divorce - Page 9


6
                        DOCUMENT SCANNED AS FILED




     vacation, during which an otherwise scheduled weekend period of possession by Michael A.
     Sarro shall not take place in that year, provided that the weekend so designated does not
     interfere with Michael A. Sarro's period or periods of extended summer possession or with
     Father's Day Weekend.

     (d)    Parents Who Reside More Than 100 Miles Apart

            Except as otherwise explicitly provided in this Standard Possession Order, when
     Michael A. Sarro resides more than 100 miles from the residence of the child, Michael A.
     Sarro shall have the right to possession of the child as follows:

              1.     Weekends - Unless Michael A. Sarro elects the alternative period of weekend
     possession described in the next paragraph, Michael A. Sarro shall have the right to
     possession of the child on weekends, beginning at 6:00 p.m. on the first, third, and fifth
     Friday of each month and ending at 6:00 p.m. on the following Sunday. Except as otherwise
     explicitly provided in this Standard Possession Order, if such a weekend period of possession
     by Michael A. Sarro begins on a Friday that is a school holiday during the regular school
     term or a federal, state, or local holiday during the summer months when school is not in
     session, or if the period ends on or is immediately followed by a Monday that is such a
     holiday, that weekend period of possession shall begin at 6:00 p.m. on the Thursday
     immediately preceding the Friday holiday or school holiday or end at 6:00 p.m. on that
     Monday holiday or school holiday, as applicable.

             Alternate Weekend Possession - In lieu of the weekend possession described in the
     foregoing paragraph, Michael A. Sarro shall have the right to possession of the child not
     more than one weekend per month of Michael A. Sarro's choice beginning at 6:00 p.m. on
     the day school recesses for the weekend and ending at 6:00 p.m. on the day before school
     resumes after the weekend. -Except as otherwise explicitly provided inthis Standard
0    Possession Order, if such a weekend period of possession by Michael A. Sarro begins on a
4    Friday that is a school holiday during the regular school term or a federal, state, or local
/
0a   holiday during the summer months when school is not in session, or if the period ends on or
     is immediately followed by a Monday that is such a holiday, that weekend period of
     possession shall begin at 6:00 p.m. on the Thursday immediately preceding the Friday
     holiday or school holiday or end at 6:00 p.m. on that Monday holiday or school holiday, as

4    applicable. Michael A. Sarro may elect an option for this alternative period of weekend
     possession by giving written notice to Joyce Ann Sano within ninety days after the parties
V    begin to reside more than 100 miles apart. If Michael A. Sarro makes this election, Michael
U    A. Sarro shall give Joyce Ann Sarro fourteen days' written or telephonic notice preceding a
L    designated weekend. The weekends chosen shall not conflict with the provisions regarding
     Christmas, Thanksgiving, the child's birthday, and Mother's Day Weekend below.

             2.      Spring Break in All Years - Every year, beginning at 6:00 p.m. on the day the
4    child is dismissed from school for the school's spring vacation and ending at 6:00 p.m. on
     the day before school resumes after that vacation.

                                 Final Decree of Divorce - Page 10
 3
0
B
8
                         DOCUMENT SCANNED AS FILED




             3.      Extended Summer Possession by Michael A. Sarro -

              With Written Notice by May 1 - If Michael A. Sano gives Joyce Ann Sarro written
      notice by May! of a year specifying an extended period or periods of summer possession for
      that year, Michael A. Sarro shall have possession of the child for forty-two days beginning
      no ear!ier than the day after the child's school is dismissed for the summer vacation and
      ending no !ater than seven days before school resumes at the end of the summer vacation in
      that year, to be exercised in no more than two separate periods of at least seven consecutive
      days each, as specified in the written notice. These periods of possession shall begin and end
      at 6:00 p.m.

              Without Written Notice by May 1 - If Michael A. Sarro does not give Joyce Ann
      Sarro written notice by May I of a year specifying an extended period or periods of summer
      possession for that year, Michael A. Sarro sha!l have possession of the child for foity-two
      consecutive days in that year beginning at 6:00 p.m. on June 1 and ending at 6:00 p.m. on
      July 27 of that year.

      Notwithstanding the weekend periods of possession ORDERED for Michael A. Sarro, it is
      explicitly ORDERED that Joyce Ann Sarro shall have a superior right of possession of the
      child as follows:

              1.      Summer Weekend Possession by Joyce Ann Sarro - If Joyce Ann Sarro gives
      Michae! A. Sarro written notice by June 1 of a year, Joyce Ann Sarro shall have possession
      of the child on any one weekend beginning at 6:00 p.m. on Friday and ending at 6:00 p.m.
      on the following Sunday during any one period of possession by Michael A. Sarro during
      Michael A. Sarro's extended summer possession in that year, provided that if a period of
      possession by Michael A. Sarro in that year exceeds thirty days, Joyce Ann Sarro may have
      possession of the child under the terms of - this- provision on - any two- nonconsecutive
U     weekends during that period and provided that Joyce Ann Sarro picks up the child from
4,1
      Michael A. Sarro and returns the child to that same place and that the weekend so designated
b     does not interfere with Father's Day Weekend.
S
/             2.      Extended Summer Possession by Joyce Ann Sano - If Joyce Ann Sarro gives
2
0     Michae! A. Sarro written notice by June 1 of a year, Joyce Ann Sarro may designate twenty-
:1.   one days beginning no earlier than the day after the child's school is dismissed for the
 5    summer vacation and ending no !ater than seven days before school resumes at the end of the
V     summer vacation in that year, to be exercised in no more than two separate periods of at least
0     seven consecutive days each, during which Michael A. Sarro sha!l not have possession of the
L     chi!d, provided that the period or periods so designated do not interfere with Michae! A.
4     Sarro's period or periods of extended summer possession or with Father's Day Weekend.
S
S     (e)     Holidays Unaffected by Distance
4
      Notwithstanding the weekend and Wednesday periods of possession of Michael A. Sarro,

                                  Final Decree of Divorce - Page II
 3
 U
 6
 9
                          DOCUMENT SCANNED AS FILED




       Joyce Ann Sane and Michael A. Sane shall have the right to possession of the child as
       follows:

                1.      Christmas Holidays in Even-Numbered Years - In even-numbered years,
       Michael A. Sane shall have the right to possession of the child beginning at 6:00 p.m. on the
       day the child is dismissed from school for the Christmas school vacation and ending at noon
       on December 26, and Joyce Ann Sarro shall have the right to possession of the child
       beginning at noon on December26 and ending at 6:00 p.m. on the day before school resumes
       after that Christmas school vacation.

               2.      Christmas Holidays in Odd-Numbered Years - In odd-numbered years, Joyce
       Ann Sano shall have the right to possession of the child beginning at 6:00 p.m. on the day
       the child is dismissed from school for the Christmas school vacation and ending at noon on
       December 26, and Michael A. Sarro shall have the right to possession of the child beginning
       at noon on December 26 and ending at 6:00 p.m. on the day before school resumes after that
       Christmas school vacation.

                3.     Thanksgiving in Odd-Numbered Years - In odd-numbered years, Michael A.
       Sarro shall have the right to possession of the child beginning at 6:00 p.m. on the day the
       child is dismissed from school for the Thanksgiving holiday and ending at 6:00 p.m. on the
       Sunday following Thanksgiving.

                4.     Thanksgiving in Even-Numbered Years - In even-numbered years, Joyce Ann
       Sarro shall have the right to possession of the child beginning at 6:00 p.m. on the day the
       child is dismissed from school for the Thanksgiving holiday and ending at 6:00 p.m. on the
       Sunday following Thanksgiving.

              5:     Child's Birthday -if a parent is not otherwise-entitled underthis Standard
Ill
       Possession Order to present possession of the child on the child's birthday, the parent shall
       have possession of the child beginning at 6:00 p.m. and ending at 8:00 p.m. on that day,

       provided that that parent picks up the child from the other parent's residence and returns the
       child to that same place.
U
1               6.     Father's Day Weekend -Michael A. Sarro shall have the right to possession
       of the child each year, beginning at 6:00 p.m. on the Friday preceding Father's Day and
V      ending at 6:00 p.m. on Father's Day, provided that if Michael A. Sano is not otherwise
0      entitled under this Standard Possession Order to present possession of the child, he shall pick
L      up the child from Joyce Ann Sano's residence and return the child to that same place.
  4            7.
  3,                   Mother's Day Weekend - Joyce Ann Sarro shall have the right to possession
  S    of the child each year, beginning at 6:00 p.m. on the Friday preceding Mother's Day and
  4    ending at 6:00 p.m. on Mother's Day, provided that if Joyce Ann Sano is not otherwise
       entitled under this Standard Possession Order to present possession of the child, she shall

                                   Final Decree of Divorce - Page 12
  3
  0
  7
  0
                         DOCUMENT SCANNED AS FILED




     pick up the child from Michael A. Sarro's residence and return the child to that same place.

     (1)     Undesignated Periods of Possession

             Joyce Ann Sarro shall have the right of possession of the child at all other times not
     specifically designated in this Standard Possession Order for Michael A. Sarro.

     (g)     General Terms and Conditions

            Except as otherwise explicitly provided in this Standard Possession Order, the terms
     and conditions of possession of the child that apply regardless of the distance between the
     residence of a parent and the child are as follows:

             1.      Surrender of Child by Joyce Ann Sarro - Joyce Ann Sarro is ORDERED to
     surrender the child to Michael A. Sarro at the beginning of each period of Michael A. Sarro's
     possession at the residence of Joyce Ann Sarro.

             2.      Return of Child by Michael A. Sarro - Michael A. Sarro is ORDERED to
     return the child to the residence of Joyce Ann Sarro at the end of each period of possession.
     However, it is ORDERED that, if Joyce Ann Sarro and Michael A. Sarro live in the same
     county at the time of rendition of this order, Michael A. Sarro's county of residence remains
     the same after rendition of this order, and Joyce Ann Sarro's county of residence changes,
     effective on the date of the change of residence by Joyce Ann Sarro, Michael A. Sarro shall
     surrender the child to Joyce Ann Sarro at the residence of Michael A. Sarro at the end of each
     period of possession.

             3.     Surrender of Child by Michael A. Sano - Michael A. Sarro is ORDERED to
     surrender the child to -Joyce Ann Sarro, if the child is-in Michael A. Sarro's possession or -
0    subject to Michael A. Sarro's control, at the beginning of each period of Joyce Ann Sarros
     exclusive periods of possession, at the place designated in this Standard Possession Order.
0
1            4.      Return of Child by Joyce Ann Sarro - Joyce Ann Sarro is ORDERED to return
/    the child to Michael A. Sarro, if Michael A. Sarro is entitled to possession of the child, at the
     end of each of Joyce Ann Sarro's exclusive periods of possession, at the place designated in
     this Standard Possession Order.

V                   Personal Effects - Each conservator is ORDERED to return with the child the
o    personal effects that the child brought at the beginning of the period of possession.
L
             6.    Designation of Competent Adult - Each conservator may designate any
     competent adult to pick up and return the child, as applicable, IT IS ORDERED that a
     conservator or a designated competent adult be present when the child is picked up or
     returned.


                                  Final Decree of Divorce - Page 13
3
U
7
3,
                              DOCUMENT SCANNED AS FILED




                   7.      Inability to Exercise Possession - Each conservator is ORDERED to give
           notice to the person in possession of the child on each occasion that the conservator will be
           unable to exercise that conservator's right of possession for any specified period.

                  8.      Written Notice - Written notice shall be deemed to have been timely made if
           received or postmarked before or at the time that notice is due.

                   This concludes the Standard Possession Order.

           2.      Duration

           The periods of possession ordered above apply to the child the subject of this suit while that

    child is under the age of eighteen years and not otherwise emancipated.

           3.      Termination of Orders

           The provisions of this decree relating to conservatorship, possession, or access terminate on

    the remarriage of Michael A. Sarro to Joyce Ann Sarro unless a nonparent or agency has been

    appointed conservator of the child under chapter 153 of the Texas Family Code.

           4.      Notice to Peace Officers

                   NOTICE TO ANY PEACE OFFICER OF THE STATE OF TEXAS: YOU

           MAY USE REASONABLE EFFORTS -- TO ENFORCE THE TERMS OF- CHILD

           CUSTODY SPECIFIED IN THIS ORDER. A PEACE OFFICER WHO RELIES ON

           THE TERMS OF A COURT ORDER AND THE OFFICER'S AGENCY ARE

           ENTITLED TO THE APPLICABLE IMMUNITY AGAINST ANY CLAIM, CIVIL

           OR OTHERWISE, REGARDING THE OFFICER'S GOOD FAITH ACTS
V
0          PERFORMED IN THE SCOPE OF THE OFFICER'S DUTIES IN ENFORCING THE
L
           TERMS OF THE ORDER THAT RELATE TO CHILD CUSTODY. ANY PERSON
4
3
           WHO KNOWINGLY PRESENTS FOR ENFORCEMENT AN ORDER THAT IS

           IN VALID OR NO LONGER IN EFFECT COMMITS AN OFFENSE THAT MAYBE

                                       Final Decree of Divorce - Page 14
                                  DOCUMENT SCANNED AS FILED




             PUNISHABLE BY CONFINEMENT IN JAIL FOR AS LONG AS TWO YEARS AND

             A FINE OF AS MUCH AS $10,000.

      Child Support

             IT IS ORDERED that Michael A. Sarro is obligated to pay and shall pay to Joyce Ann Sarro

      child support of $491.79 per month, with the first payment being due and payable on August 1, 1998

      and a like payment being due and payab]e on the 1st day of each month thereafter until the first

      month following the date of the earliest occurrence of one of the events specified below:

              1. the child reaches the age of eighteen years, provided that the periodic child support

      payments shall continue to be due and paid until the end of the month in which the child graduates

      from high school if the child is:

              a.      enrolled:

                      1)      under Chapter 25, Education Code, in an accredited secondary school in a
                              program leading toward a high school diploma, the periodic child support
                              payments shall continue to be due and paid until the end of the month in
                              which the child graduates from high school;

                                    Section 130.008, Education -Code;-in courses for joint high-school and
0                            junior college credit; or

0                     3)      on a full-time basis in a private secondary school in a program leading toward
                              a high school diploma; and
/
2
U            b.       complying with:

S                     1)      the minimum attendance requirements of Subchapter C, Chapter 25,
V                             Education Code; or
0
L                     2)      the minimum attendance requirements imposed by that school in which the

a'5                           child is enrolled, if the child is enrolled in a private secondary school;

S             2.      the child marries;
4
              3.      the child dies; or

                                           Fina] Decree of Divorce - Page 15
3
U
7
3
                                DOCUMENT SCANNED AS FILED




            4.      the child's disabilities are otherwise removed for general purposes.

            Withholding from Earnings.

            IT IS ORDERED that any employer of Michael A. Sarro shall be ordered to withhold from

     earnings for child support from the disposable earnings of Michael A. Sarro for the supportof

     MTCHAEL ANDREW SARRO.

            if IS FURTHER ORDERED that all amounts withheld from the disposable earnings of

     Michael A. Sarro by the employer and paid in accordance with the order to that employer shall

     constitute a credit against the child support obligation. Payment of the full amount of child support

     ordered paid by this decree through the means of withholding from earnings shall discharge the child

     support obligation. If the amount withheld from earnings and credited against the child support

     obligation is less than 100 percent of the amount ordered to be paid by this decree, the balance due

     remains an obligation of Michael A. Sarro, and it is hereby ORDERED that Michael A. Sarro pay

     the balance due directly to the state disbursement unit specified below.

             On this date the Court signed an Order/Notice to Withhold Income for Child Support.

U           Payment
4
a            IT IS ORDERED that all payments shall be made through the Texas Child Support
1    Disbursement Unit at P.O. Box 659791, San Antonio, Texas 78265-9791, and thereafter promptly

     remitted to Joyce Ann Sarro for the support of the child. ITIS ORDERED that each party shall pay,

     when due, all fees, charged to that party by the agency through which child support is paid.

             Change of Employment
4            IT IS FURTHER ORDERED that Michael A. Sarro shall notify this Court and Joyce Ann

4    Sarro by U.S. certified mail, return receipt requested, of any change of address and of any

F;                                       Final Decree of Divorce - Page 16
                                   DOCUMENT SCANNED AS FILED




      termination of employment. This notice shall be given no later than seven days after the change of

      address or the termination of employment. This notice or a subsequent notice shall also provide the

      current address of Michael A. Sarro and the name and address of his current employer, whenever that

      information becomes available.



                 Clerk's Duties

                 IT IS ORDERED that, on the request of a prosecuting attorney, the title W-D agency, the

      friend of the Court, a domestic relations office, Joyce Ann Sarro, Michael A. Sarro, or an attorney

      representing Joyce Ann Sarro or Michael A. Sarro, the clerk of this Court shall cause a certified copy

      of the Order/Notice to Withhold Income for Child Support to be delivered to any employer.

                 Health Care.

                 if IS ORDERED that medical support shall be provided for the child as follows:

                 1.     Michael A. Sarro's Responsibility - It is the intent and purpose of this decree that

      Michael A. Sarro shall, at all times, provide medical support for the child as additional child support.
14    IT IS THEREFORE ORDERED that, as additional child support, Michael A. Sarro shall provide

h     medical support for the child, for as long as child support is payable under the terms of this decree,

      as set out herein.

                 2.     Definition - 'Health insurance" means insurance coverage that provides basic health-

v     care services, including usual physician services, office visits, hospitalization, and laboratory, X-ray,
0
L     and emergency services, and may be provided in the form of an indemnity insurance contract or plan,

      a preferred provider organization or plan, a health maintenance organization, or any combination
 S
 4    thereof.


                                            Final Decree of Divorce - Page 17
 3
 U
 7
 .5
                                DOCUMENT SCANNED AS FILED




             "Reasonable cost" means the cost of a health insurance premium that does not exceed 10

     percent of the responsible parent's net income in a month.

             3.     Insurance through Michael A. Sarro's Employment, Union, Trade Association, or

     Other Organization - The Court finds that the child is currently enrolled as a beneficiary of a health

     insurance plan provided through Michael A. Sarro's employment or membership in a union, trade

     association, or other organization at a reasonable cost. IT IS ORDERED that Michael A. Sarro shall,

     at his sole cost and expense, keep and maintain at all times in full force and effect the same or

     equivalent health insurance coverage that insures the child through Michael A. Sarro's employer,

     union, trade association, or other organization as issued by VIA Metropolitan Transit for as long as

     it is offered by his employer, union, trade association, or other organization. If his employer, union,

     trade association, or other organization subsequently changes health insurance benefits or carriers,

     Michael A. Sarro is ORDERED to obtain and maintain coverage for the benefit of the child on the

     successor company or through such health insurance plan as is available through other employment,

     union, trade association, or other organization or other insurance provider.

             Insurance through Joyce Ann Sarro's Employment, Union, Trade Association, or Other

U    Organization - If health insurance for the child ceases to be available through Michael A. Sarro's




*
     employer, union, trade association, or other organization but is available at a reasonable cost through
U
     Joyce Ann Sarro' s employer, or other organization, Joyce Ann Sarro is ORDERED to have the child

V    covered on her health insurance and Michael A. Sarro is ORDERED to pay Joyce Ann Sarro at her
0
L.   last known address the costs of insuring the child on Joyce Ann Sarro's health insurance plan,

g    beginning on the first day of the month following the date Michael A. Sarro first receives written
S
4    notice of the amount of the premium from Joyce Ann Sarro. Accompanying the first such written


                                          Final Decree of Divorce - Page 18
3
U
                            DOCUMENT SCANNED AS FILED




notification and any subsequent notifications informing of a change in the premium amount, Joyce

Ann Sarro is ORDERED to provide Michael A. Sarro with documentation from her employer, union,

trade association, or other organization of the cost to Joyce Ann Sarro of providing coverage for the

child.

         4.     Claim Forms - Except as provided in paragraph 6 below, the party who is not carrying

the health insurance policy covering the child is ORDERED to submit to the party carrying the

policy, within ten days of receiving them, any and all forms, receipts, bills, and statements reflecting

the health-care expenses the party not carrying the policy incurs on behalf of thechild.

         The party who is carrying the health insurance policy covering the child is ORDERED to

submit all forms required by the insurance company for payment or reimbursement of health-care

expenses incurred by either party on behalf of the child to the insurance carrier within ten days of

that party's receiving any form, receipt, bill, or statement reflecting the expenses.

                Constructive Trust for Payments Received - if IS ORDERED that any insurance

payments received by the party from the health insurance carrier as reimbursement for health-care

expenses incurred by or on behalf of the child shall belong to the party who incurred and paid those

expenses. IT IS FURTHER ORDERED that the party receiving the insurance payments is

designated a constructive trustee to receive any insurance checks or payments for health-care

expenses incurred and paid by the other patty, and the party carrying the policy shall endorse and

forward the checks or payments, along with any explanation of benefits, to the other party within

three days of receiving them.

         6.     Filing by Party Not Carrying Insurance - In accordance with article 3.5 1-13 of the

Texas Insurance Code, if IS ORDERED that the party who is not carrying the health insurance


                                     Final Decree of Divorce - Page 19
                           DOCUMENT SCANNED AS FILED




policy covering the child may, at that party's option, file directly with the insurance carrier with

whom coverage is provided for the benefit of the child any claims for health-care expenses,

including, but not limited to, medical, hospitalization, and dental costs and receive payments directly

from the insurance company.

                Secondary Coverage - IT IS ORDERED that nothing in this decree shall prevent

either party from providing secondary health insurance coverage for the child at that party's sole cost

and expense. IT IS FURTHER ORDERED that if a party provides secondary health insurance

coverage for the child, both parties shall cooperate fully with regard to the handling and filing of

claims with the insurance carrier providing the coverage in order to maximize the benefits available

to the child and to ensure that the party who pays for health-care expenses for the child is reimbursed

for the payment from both carriers to the fullest extent possible.

                Compliance with Insurance Company Requirements - Each party is ORDERED to

conform to all requirements imposed by the terms and conditions of the policy of health insurance

covering the child in order to assure maximum reimbursement or direct paymentby the insurance

company of the incurred health-care expense, including but not limited to requirements for advance

notice to carrier, second opinions, and the like. Each party is ORDERED to attempt to use "preferred

providers," or services within the health maintenance organization, if applicable; however, this

provision shall not apply if emergency care is required. Disallowance of the bill by a health insurer

shall not excuse the obligation of either party to make payment; however, if a bill is disallowed or

the benefit reduced due to the failure of a party to follow procedures or requirements of the carrier,

if IS ORDERED that the party failing to follow the carrier's procedures or requirements shall be

wholly responsible for the increased portion of that bi]l.


                                    Final Decree of Divorce - Page 20
                                 DOCUMENT SCANNED AS FILED




             if health insurance coverage for the child is provided through a health maintenance

     organization (liMO) or preferred provider organization (PPO), the parties are ORDERED to use

     health-care providers who are employed by the HMO or approved by the PPO whenever feasible.

     if health-care expenes are incurred by using that liMO or PPO plan, Michael A. Sarro is

     ORDERED to pay 50 percent and Joyce Ann Sarro is ORDERED to pay 50 percent of all reasonable

     and necessary health-tare expenses not paid by insurance and incurred by or on behalf of the parties'

     child, including, without limitation, any copayments for office visits or prescription drugs, the yearly

     deductible, if any, and medical, surgical, prescription drug, mental health-care services, dental, eye

     care, ophthalmological, and orthodontic charges, for as long as child support is payable under the

     terms of this decree. If a party incurs health-care expenses for a child by using the services of health-

     care providers not employed by the liMO or approved by the PPO, except in an emergency, without

     the written agreement of the other party, the party incurring the services is ORDERED to pay 50

     percent and the other party is ORDERED to pay 50 percent of all reasonable and necessary health-

     care expenses not paid by insurance and incurred by or on behalf of the child, as set out above.
ID
4            if the child is ehrolled in a health-care plan that is not an HMO or a PPO, Michael A. Sano

     is ORDERED to pay 50 percent and Joyce Ann Sarro is ORDERED to pay 50 percent of all

     reasonable and necessary health-care expenses not paid by insurance and incurred by or on behalf

     of the child, including, without limitation, the yearly deductible, if any, and medical,' surgical,

V    prescription drug, mental health-care services, dental, eye care, ophthalmological, and orthodontic
0
L.   charges, for as long as child support is payable under the terms of this decree.
4
3            9.      Payment of Uninsured Expenses - iT IS ORDERED that the party who pays for a
S
4    health-care expense on behalf of the child shall submit to the other party, within ten days of receiving

(3
                                          Final Decree of Divorce - Page 21


7
9
                                DOCUMENT SCANNED AS FILED




    them, all forms, receipts, bills, and explanations of benefits paid reflecting the uninsured portion of

    the health-care expenses the paying party incurs on behalf of the child. IT IS FURTHER ORDERED

    that, within ten days after the nonpaying party receives the explanation of benefits stating benefits

    paid, that party shall pay his or her share of the uninsured portion of the health-care expenses either

    by paying the health-care provider directly or by reimbursing the paying party for any advance

    payment exceeding the paying party's share of the expenses.

            10.     Exclusions - The provisions above concerning uninsured expenses shall not be

    interpreted to include expenses for travel to and from the health-care provider or nonprescription

    medication.

            II.     Reasonableness of Charges - IT IS ORDERED that reasonableness of the charges for

    health-care expenses shall be presumed on presentation of the bill to a party and that disallowance

    of the bill by a health insurer shall not excuse that party's obligation to make payment or

    reimbursement as otherwise provided herein.

            12.     Information Required - if IS ORDERED that a party providing health insurance shall
0
4   furnish to the other party and the child support registry the following information no later than the

    thirtieth day after the date the notice of the rendition of this decree is received:

                    (a)     the Social Security number of the party providing insurance;

                    (b)     the name and address of the employer of the party providing insurance;

                    (c)     whether the employer is self-insured or has health insurance available;

                    (d)     proof that health insurance has been provided for the child; and

                    (e)     the name of the health insurance carrier, the number of the policy, a copy of

                            the policy and schedule of benefits, a health insurance membership card,


                                         Final Decree of Divorce - Page 22
3

0
                                DOCUMENT SCANNED AS FILED




                            claim forms, and any other information necessary to submit a claim or, if the

                            employer is self-insured, a copy of the schedule of benefits, a membership

                            card, claim forms, and any other information necessary to submit a claim.

            if   IS FURTHER ORDERED that any party carrying health insurance on the child shall

     furnish to the other party a copy of any renewals or changes to the policy no later than the fifteenth

     day after the renewal or change is received.

            if   IS FURTHER ORDERED that a party providing health insurance shall provide to the

     other party and the child support registry any additional information regarding health insurance

     coverage that becomes available to the party providing insurance, IT IS FURTHER ORDERED that



     the information shall be provided no later than the fifteenth day after the date the information is

     received.

             13.     Termination or Lapse of Insurance - If the health insurance coverage for the child

     lapses or terminates, the party who is providing the insurance is ORDERED to notify the other party
a4   no later than the fifteenth day after the date of termination or lapse. If additional health insurance
/
U    is available or becomes available at a reasonable cost to Michael A. Sarro for the child, Michael A.
1
     Sano is ORDERED to notify Joyce Ann Sarro and the child support registry no later than the

     fifteenth day after the date the insurance becomes available and to enroll the child in a health

     insurance plan at the next available enrollment period.

             14.     Place of Transmittal - IT IS ORDERED that all bills, invoices, statements, claims,
a    explanations of benefits, insurance policies, medical insurance identification cards, other documents,

a    and written notices, as well as payments, required to be transmitted by one party to the other under
p
                                         Final Decree of Divorce - Page 23
3
U
p
                                 DOCUMENT SCANNED AS FILED




     the health-care coverage and health insurance provisions of this decree shall be transmitted by the

     sending party to the residence of the receiving party.

               15. WARNING - A PARENT ORDERED TO PROVIDE HEALTH INSURANCE OR

     TO PAY THE OTHER PARENT ADDITIONAL CHILD SUPPORT FOR THE COST OF

     HEALTH INSURANCE WHO FAILS TO DO SO IS LIABLE FOR NECESSARY MEDICAL

     EXPENSES OF THE CHILD, WITHOUT REGARD TO WHETHER THE EXPENSES WOULD

     HAVE BEEN PAID IF HEALTH INSURANCE HAD BEEN PROVIDED, AND FOR THE COST

     OF HEALTH INSURANCE PREMTUMS OR CONTRIBUTIONS, IF ANY, PAID ON BEHALF

     OF THE CHILD.

               No Credit for Informal Payments.

               if IS ORDERED that the child support as prescribed in this decree shall be exciusive]y

     discharged in the manner ordered and that any direct payments made by Michael A. Sarro to Joyce

     Ann Sarro or any expenditures incurred by Michael A. Sarro during Michael A. Sarro's periods of

     possession of or access to the child, as prescribed in this decree, for food, clothing, gifts, travel,
()
4    shelter, or entertainment are deemed in addition to and not in lieu of the support ordered in this
/
     decree.
1'             Support as Obligation of Estate.

               IT IS ORDERED that the provisions for child support in this decree shall be an obligation

     of the estate of Michael A. Sarro and shall not terminate on the death of Michael A. Sarro. Payments

     received for the benefitof the child from the Social Security Administration, Department of Veterans



I
F'
     Affairs, other government agency, or lifeinsurance shall be a credit against this obligation.

               Termination of Orders on Remarriage of Parties


                                          Final Decree of Divorce - Page 24
3
0
8
2
                                 DOCUMENT SCANNED AS FILED




             The provisions of this decree relating to current child support terminate on the remarriage

      of MichaelA. Sarro to Joyce Ann Sarro unless a nonparent or agency has been appointed conservator

      of the child under chapter 153 of the Texas Family Code. An obligation to pay child support under

      this decree does not terminate on the death of Joyce Ann Sarro but continues as an obligation to

      MICHAEL ANDREW SARRO.

      Medical Notification

             Each party is ORDERED to inform the other party within twenty-four hours of any medical

      condition of the parties' child requiring Surgical intervention, hospitalization, or both.

      Information Regarding Parties

             The information required for each party by section 105.006(a) of the Texas Family Code is

      as follows:

             Name:                            Michael A. Sarro
             Social Security number:          XXX-XX-XXXX
             Driver's license number:         07300173      Issuing state: Texas
             Current residence address:       10426 Severn Road, San Antonio, Texas 78217
             Mailing address:                 10426 Severn Road, San Antonio, Texas 78217
             Home telephone number:           (210) 602-8010
C)
             Name of employer:                VIA Metropolitan Transit
             Address of employment:           800W. Myrtle, San Antonio, Texas 78212
b            Work telephone number:           (210) 362-2460
1
/
              Name:                           Joyce Ann Sarro
              Social Security number:         467- 17-4430
              Driver's license number         00641322      Issuing state: Texas
              Current residence address:      P.O. Box 762352, San Antonio, Texas 78245
              Mailing address:                P.O. Box 762352, San Antonio, Texas 78245
              Home telephone number:          (210) 299-3735
L             Name of employer:               Self-employed
              Address of employment:          P.O. Box 762352, San Antonio, Texas 78245
              Work telephone number:          (210) 299-3735
S
4             EACH PERSON WHO IS A PARTY TO THIS ORDER IS ORDERED TO NOTIFY EACH
F
(1
                                           Final Decree of Divorce - Page 25



i$1
                       DOCUMENT SCANNED AS FILED




    OTHER PARTY, THE COURT, AND THE STATE CASE REGISTRY OF ANY CHANGE IN

    THE PARTY'S CURRENT RESIDENCE ADDRESS, MAILING ADDRESS, HOME

    TELEPHONE NUMBER, NAME OF EMPLOYER, ADDRESS OF EMPLOYMENT, DRIVERS

    LICENSE NUMBER, AND WORK TELEPHONE NUMBER. THE PARTY IS ORDERED TO

    GIVE NOTICE OF AN INTENDED CHANGE IN ANY OF THE REQUIRED INFORMATION

    TO EACH OTHER PARTY, THE COURT, AND THE STATE CASE REGISTRY ON OR

    BEFORE THE 60TH DAY BEFORE THE INTENDED CHANGE. IF THE PARTY DOES NOT

    KNOW OR COULD NOT HAVE KNOWN OF THE CHANGE IN SUFFICIENT TIME TO

    PROVIDE 60-DAY NOTICE, THE PARTY IS ORDERED TO GIVE NOTICE OFTHE CHANGE

    ON OR BEFORE THE FIFTH DAY AFTER THE DATE THAT THE PARTY KNOWS OF THE

    CHANGE.

         THE DUTY TO FURNTSH THIS INFORMATION TO EACH OTHER PARTY, THE

    COURT, AND THE STATE CASE REGISTRY CONTINUES AS LONG AS ANY PERSON, BY

    VIRTUE OF THIS ORDER, IS UNDER AN OBLIGATION TO PAY CHILD SUPPORT OR
U   ENTITLED TO POSSESSION OF OR ACCESS TO A CHILD.
4
         FAILURE BY A PARTY TO OBEY THE ORDER OF THIS COURT TO PROVIDE EACH
1
/   OTHER PARTY, THE COURT, AND THE STATE CASE REGISTRY WITH THE CHANGE IN
3   THE REQUIRED INFORMATION MAY RESULT IN FURTHER LITIGATION TO ENFORCE

    THE ORDER, INCLUDING CONTEMPT OF COURT. A FINDING OF CONTEMPT MAY BE
0
L   PUNISHED BY CONFINEMENT IN JAR FOR UP TO SIX MONTHS, A FINE OF UP TO $500
4
3   FOR EACH VIOLATION, AND A MONEY JUDGMENT FOR PAYMENT OF AFFORNEY'S
S
4   FEES AND COURT COSTS.


                             Final Decree of Divorce - Page 26
                                DOCUMENT SCANNED AS FILED




             Notice shall be given to the other party by delivering a copy of the notice to the party by

     registered or certified mail, return receipt requested. Notice shall be given to the Court by delivering

     a copy of the notice either in person to the clerk of the Court or by registered or certified mail

     addressed to the clerk at 100 Dolorosa, San Antonio, Texas 78205. Notice shall be given to the state

     case registry by mailing a copy of the notice to State Case Registry, P.O. Box 12017, Austin, Texas

     78711-2017.

             WARNINGS TO PARTIES: FAILURE TO OBEY A COURT ORDER FOR CHILD

     SUPPORT OR FOR POSSESSION OF OR ACCESS TO A CHILD MAY RESULT IN FURTHER

     LITIGATION TO ENFORCE THE ORDER, INCLUDING CONTEMPT OF COURT. A FINDING

     OF CONTEMPT MAY BE PUNISHED BY CONFINEMENT IN JAIL FOR UP TO SIX

     MONTHS, A FINE OF UP TO $500 FOR EACH VIOLATION, AND A MONEY JUDGMENT

     FOR PAYMENT OF AYFORNEY'S FEES AND COURT COSTS.

             FAILURE OF A PARTY TO MAKE A CHILD SUPPORT PAYMENT TO THE PLACE

     AND IN THE MANNER REQUIRED BY A COURT ORDER MAY RESULT IN THE PARTY'S

     NOT RECEIVING CREDIT FOR MAKING THE PAYMENT.
/
0            FAILURE OF A PARTY TO PAY CHILD SUPPORT DOES NOT JUSTIFY DENYING
1    THAT PARTY COURT-ORDERED POSSESSION OF OR ACCESS TO A CHILD. REFUSAL
'
1    BY A PARTY TO ALLOW POSSESSION OF OR ACCESS TO A CHILD DOES NOT JUSTIFY
 5
     FAILURE TO PAY COURT-ORDERED CHILD SUPPORT TO THAT PARTY.

!    Division of Marital Estate

             The Court finds that the following is a just and right division of the parties' marital estate,
5
4    having due regard for the rights of each party and the child of the maniage.
P
(3
                                         Final Decree of Divorce - Page27


8
5
                                   DOCUMENT SCANNED AS FILED




                Property to Husband

                IT IS ORDERED AND DECREED that the husband, Michael A. Sarro, is awarded the

        following as his sole and separate property, and the wife is divested of all right, title, interest, and

        claim in and to that property:

                Fl-i. One-half undivided interest in the following real property: Legal Description: Lot
                        16, New City Block 19148, Guilbeau Park, Unit 4, in the City of San Antonio, Bexar
                        County, Texas, according to the map or plat of record in Volume 9531, Pages 181-
                        183, Deed and Flat Records of Bexar County, Texas.

                H-2.    All household furniture, furnishings, fixtures, goods, art objects, collectibles,
                        appliances, and equipment in the possession of the husband or subject to his sole
                        control.
                H-3.    The following furniture, furnishings, fixtures, goods, art objects, collectibles,
                        appliances, and equipment, current in possession of Respondent: Indian picture,
                        three (3) Boston acoustic speakers, two (2) black speaker stands, wheel barrow, Via
                        bench, and BBQ pit.

                H-4.    All clothing, jewelry, and other personal effects in the possession of the husband or
                        subject to his sole control.                                             -

                H-S.    All sums of cash in the possession of the husband or subject to his sole control,
                        including funds on deposit, together with accrued but unpaid interest, in banks,
    -                   savings institutions, or other financial institutions, which accounts stand in the
                        husband's sole name or from which the husband has the sole right to withdraw funds
4                       or which are subject to the husband's sole control.
/
9               H-6.    The sums, whether matured or unmatured, accrued or unaccrued, vested or otherwise,
                        together with all increases thereof, the proceeds therefrom, and any other rights
                        related to any profit-sharing plan, retirement plan, Keogh plan, pension plan,
o                       employee stock option plan, 401(k) plan, employee savings plan, accrued unpaid
                        bonuses, disability plan, or other benefits existing by reason of the husband's past,
                        present, or future employment including but not limited to VIA Metropolitan Transit
y                       Retirement Plan; and Public Sector Service Center Deferred Compensation account
O                       no. XXX-XX-XXXX, subject to that portion awarded to Respondent herein.

                H-7.    The individual retirement accounts, simplified employee pensions, annuities, and
                        variable annuity life insurance benefits in the husband's name.

4               H-S.    All policies of life insurance (including cash values) insuring the husband's life.
p
6
                                             Final Decree of Divorce - Page 28
3
0
8
6
                                DOCUMENT SCANNED AS FILED




            H-9.    The 1992 Acura Vigor motor vehicle together with all prepaid insurance, keys and
                    title documents.

            H-b. Any property or interests acquired by Michael A. Sarro after July 17, 1998 which is
                  further confirmed as the separate property of Michael A. Sarro.

            Property to Wife

            IT IS ORDERED AND DECREED that the wife, Joyce Ann Sarro, is awarded the following

    as her sole and separate property, and the husband is divested of all right, title, interest, and claim

    in and to that property:

            W- 1. One-half undivided interest in and to the following real property, including but not
                   limited to any escrow funds, prepaid insurance, keys, house plans, warranties and
                   service contracts, and title and closing documents; and all utility deposits in her
                   name: Legal Description: Lot 16, New City Block 19148, Guilbeau Park, Unit 4, in
                   the City of San Antonio, Bexar County, Texas, according to the map or plat of record
                   in Volume 9531, Pages 181-183, Deed and Plat Records of Bexar County, Texas.

            W-2. All household furniture, furnishings, fixtures, goods, art objects, collectibles,
                 appliances, and equipment in the possession of the wife or subject to her sole control.

            W-3. All clothing, jewelry, and other personal effects in the possession of the wife or
                 subject to her control.

                   • All sums of-cash in the possession-of the wife or subject to her sole control, including
U
                    funds on deposit, together with accrued but unpaid interest, in banks, savings
                    institutions, or other financial institutions, which accounts stand in the wife's sole
0                   name or from which the wife has the sole right to withdraw finds or which are
                    subject to the wife's sole control. -


1           W-5.    A 50% portion of Michael A. Sarro's retirement benefits in (a) the income and
S                   principal accrued from June 6, 1993 until July 17, 1998, of the VIA Metropolitan
                    Transit Retirement Plan: and (b) a 50% portion of the income accrued from June 6,
C                   1993 until July17, 1998, of the Public Sector Service CenterDeferred Compensation
                    account no. XXX-XX-XXXX, arising out of Michael A. Sarro's employment with VIA
4                   Metropolitan Transit, more particularly defined in the Qualified Domestic Relations
3                   Order signed by the Court.
5
4           W-6. The 1992 Honda Civic motor vehicle together with all prepaid insurance, keys, and
                 title documents.

                                         Final Decree of Divorce - Page 29
3
U
8
7
                               DOCUMENT SCANNED AS FILED




            W-7.    The 1985 Toyota Pickup together with all prepaid insurance, keys, and title
                    documents.

            W-8.    Any property or interests acquired by Joyce Ann Sarro after July 17, 1998 which is
                    further confirmed as the separate property of Joyce Ann Sarro.

            Division of Debt

            Debts to Husband

            IT IS ORDERED AND DECREED that the husbnd, Michael A. Sarro, shall pay, as a part

     of the division of the estate of the parties, and shall indemnify and hold the wife and her property

     harmless from any failUre to so discharge, these items:

            H-i. Any and all debts, charges, liabilities, and other obligations incurred solely by the

                    husband from and after March 10, 1998 unless express provision is made in this

                    decree to the contrary.

            H-2.    The balance due, including principal, interest, and all other charges, on the promissory

                    note given as part of the purchase price of and secured by a lien on the 1992 Acura

                    Vigor motor vehicle awarded to husband.

4           H-3.    All encumbrances, ad valorem taxes, liens, assessments, or other charge due or to
I
0                   become due on the personal property awarded to the husband in this decree unless

                    express provision is made in this decree.

95          H-4.    All accounts in Petitioner's name, inclluding the following debts, charges, liabilities,

V                   and obligations:
U
L                   1.      Capital One Visa
4
3                   2.      Capital One Visa

z                   3.      Providian Visa Classic
P
G
                                         Final Decree of Divorce - Page 30
3
U
8
8
                                DOCUMENT SCANNED AS FILED




                    ri,      Alice Sarro

                    5.       Sears (Respondent's) account to be closed immediately, Husband is

                             responsible for the balance only through April, 1998.

            Debts to Wife

            IT IS ORDERED AND DECREED that the wife, Joyce Ann Sarro, shall pay, as a part

     of the division of the estate of the parties, and shall indemnify and hold the husband and his property

     harmless from any failure to so discharge, these items:

            W- 1. Any and all debts, charges, liabilities, and other obligations incurred solely by the wife

                    from and after March 10, 1998 unless express provision is made in this decree to the

                    contrary.

            W-2. The balance due, including principal, interest, tax, and insurance escrow, on the

                    promissory note executed by Michael A. Sarro, in the original principal sum of

                    approximately $91,718.00, dated March 20, 1996, payable to Old Kent Mortgage

                    Company, and secured by deed of trust on the real property awarded in this decree to
13                  husband and wife, which is recorded in the Deed of Trust Records of Bexar County,
4
0                   Texas.
'1          W-3. All accounts in Respondent's name, including the following debts, charges,

1                   liabilities, and obligations:
S
                     I.      Circuit City
V
U
L                   2.       Spiegal
4                   3.       Best Bank/Visa
3
S
4                   4.       JCPenneys


                                            Final Decree of Divorce - Page 31
                                 DOCUMENT SCANNED AS FILED




                     5.      Mervyns

                     6.      Beaus

                     7.      Best Buy

                     8.      Conns

                     9.      Dillards

                     10.     Levitz

                     1I.     Lacks

            W-4. All encumbrances, ad valorem taxes, liens, assessments, or other charge due or to

                     become due on the personal property awarded to the husband in this decree unless

                     express provision is made in this decree.

            W-5. Thebalance due, including principal, interest and all other charges, on the promissary

                     note payable to Michael Engelte, and given as part of the purchase of and secured by

                     lien on the 1985 Toyota Pickup Truck motor vehicle awarded to wife.

            Notice

            IT IS ORDERED AND DECREED that each party shall send to the other party, within three

O   days of its receipt, a copy of any correspondence from a creditor         or taxing authority concerning any
    potential liability of the other party.

                           PROVISIONS DEALING WITH SALE OF RESIDENCE

v           IT IS FURTHER ORDERED AND DECREED that unless otherwise herein, upon the child
U
    attaining the age of eighteen years and otherwise emancipated, the property and all improvements

    located thereon at lotl6, block 1, New City Block 19148, Guilbeau Park subdivision, section/unit 4,
5
4   according to the map, plat, or deed records of San Antonio, Bexar County, Texas, and more

6                                         Final Decree of Divorce - Page 32
                                 DOCUMENT SCANNED AS FILED




     commonly know as 8839 Roquefort, San Antonio, Bexar County, Texas, shall be sold under the

     following terms and conditions:

                     The parties shall list the property with a duly licensed real estate broker having sales

     experience in the area where the property is located, provided further that the real estate broker shall

     be an active member in the Multiple Listing Service with the San Antonio Board of Realtors.

             2.      The property shall be sold for a price that is mutually agreeable to Petitioner and

     Respondent. if no agreement is reached with 30 days, the court retains jurisdiction to enter any further

     orders, as neceAsary.

             3.      Respondent shall continue to make all payments of principal, interest, taxes, and

     insurance on the property after the entry of the decree and during the pendency of the sale, and

     Respondent shall have the exclusive right to enjoy the use and possession of the premises until

     closing. All maintenance and repairs necessary to keep the property in its present condition shall be

     paid by Respondent

             4.      At closing, the Respondent shall be entitledto receive seventy-five -percent (75%) of

04   the net proceeds, after payment of closing cost and remaining encumbrance owed to Old Kent
/
U    Mortgage Company (or its successors or assigns), and Petitioner shall be entitled to receive Twenty

     -five percent (25%) of the net proceeds, after payment of closing costs and remaining encumbrance
0
1.   owed to Old Kent Mortgage Company (or its successors or assigns).
S
v            5.      The real property shall not be used to secure any home equity mortgages prior to the
0
L    sale.

             6.      After July 17, 2002 but prior to the child is otherwise emancipated or by order of the
5
4    court, the parties may mutually agree ti sell the house under the provisions provided on subparagraphs


                                          Final Decree of Divorce - Page 33
3
0
9
                                    DOCUMENT SCANNED AS FILED




     (1)-(5) above.

             7.       If respondent secures refinancing in her name only, on or before July 12, 2002, no net

     sales proceeds shall be divided between the parties.

     Attorneys Fees

             To effect an equitable division of the estate of the parties and as a part of the division, and for

     services rendered in connection with conservatorship and support of the child, each party shall be

     responsible for his or her own attorney's fees, expenses and costs incurred as a result of legal

     representation in this case.

     Confirmation of Separate Property

     IT IS ORDERED AND DECREED that the following described property is confirmed as the separate

     property of MICHAEL SARRO:

             1.       all property and interests acquired by Michael A. Sarro after July 17, 1998; and

             2.       any and all of Petitioner's interest in retirement plan and deferred compensation plan

                      on or before June 5, 1993.
0            IT IS ORDERED AND DECREED that the following described property is confirmed as the
'9
a1   separate property of Joyce Ann Sarro:
7            1.       all property and interests acquired by Joyce Ann Sarro after July 17, 1998; and
2
'3
1            2.       personal injury lawsuit against Gunn-Acura; however, Respondent is responsible for
 S
V                     payment of all related medical expenses.
0
L    Transfer and Delivery   of Property
4            Michael A. Sarro is ORDERED to appear in the law offices of Pedro V. Hernandez, Jr. at 301
3
S
4    So. Main Ave., San Antonio, Texas 78204 at 10:00 am, on August 26, 1998, and to execute, have


                                           Final Decree of Divorce - Page 34
3
0
9
2
                           DOCUMENT SCANNED AS FILED




acknowledged, and deliver to Pedro Hernandez these instruments:

        1.     Power of attorney to transfer motor vehicle.

       Michael A. Sarro is ORDERED to appear in the law offices of Pedro V. Hernandez, Jr. at 301

So. Main Ave., San Antonio, Texas 78204 at 10:00 am. on July 3 1,1998, and to execute, have

acknowledged, and deliver to John A. Mead these instruments:

               Certificate of title to motor vehicle; and

       2.      Power of attorney to transfer motor vehicle.

       This decree shall serve as a muniment of title to transfer ownership of all property awarded

to any party in this Final Decree of Divorce.

       Direction to Deliver Property

       Michael A. Sarro is ORDERED to deliver to Joyce Ann Sarro on August 26, 1998 at 301 So.

Main Ave., San Antonio, Texas 78204 at 6:00 p.m. these items:

        1.     All Tax statements, house papers, payment book and keys in his possession, custody

or control, for property located at 8839 Roquefort, San Antonio, Texas 78250.

Joyce Ann Sarro is ORDERED to deliver to Michael A. Sarro on August 26, 1998 at 301 So. Main

Ave., San Antonio, Texas 78204 at 6:00 p.m. these items:

        1.     All legal papers pertaining to the vehicle awarded to husband, a power of attorney,

together with all key's insurances policies, registration, papers, and title documents.

       2.      Other items to be picked up my Michael A. Sarro at 8839 Roquefort, San Antonio, Tx

on August 21, 1998, at 6:00 p.m.: Indian picture, three (3) Boston acoustic speakers, Two (2) black

speaker stands, wheel barrow, Via bench, and BBQ pit.




                                    Fina' Decree of Divorce - Page 35
                                DOCUMENT SCANNED AS FILED




     Court Costs

            if IS ORDERED AND DECREED that costs of court are to be borne by the party who

     incurred them.

     Discharge from Discovery Retention Requirement

            if IS ORDERED AND DECREED that the parties and their respective attorneys are

     discharged from the requirement of keeping and storing the documents produced in this case in

     accordance with rule 191.4(d) of the Texas Rules of Civil Procedure.

     Clarifying Orders

            Without affecting the finality of this Final Decree of Divorce, this Court expressly reserves

     the right to make orders necessary to clarify and enforce this decree.

     Relief Not Granted

            if IS ORDERED AND DECREED that all relief requested in this case and not expressly

     granted is denied. This is a. final judgment, for which let execution and all writs and processes

     necessary to enforce this judgment issue. This judgment finally disposes of all claims and all parties

0    and is appealable.
9    14.    Date of Judgment

            This divorce judicially PRONOUNCED AND RENDERED in Court at San Antonio, Bexar

1.   County, Texas, on August 17, 2004 and further noted on the Court's Docket sheet on the same date,
S
                          lJday of.
V
0
L
4
     but signed on the                      fr2O15.

                                                          Z
                                                         A &         PRESIDING
                                                                                     tt,4   ~~




3
S
4
P.
C,                                       Final Decree of Divorce Page 36
                                                               -




3
0
9
4
                                DOCUMENT SCAIThED AS FILED




    APPROVED AS TO FORM ONLY;

    Law OFFICFS OF.IOHN A. MMD
    Town lJfr BuL1dW
    310$, SL t.thys Sucø,Svftc 1800
    S4nAMonioTew 1820$

                                  184$



              JDIJNA. MEAn
              siP!; 13878800
              BMiI;johnjohnme3Iawtorn
              Attorney (bT Jotc Ann S&ro




    CORDEUF & COR-DRU, Pt
    10101 Reunion Pine, Ste. 250
    San Anlonio.Ten$ 78216
    TdepSrte    (210) 812-3400
    flesimilt    (210)812-3401


    BY   -,        7 Z,
                  ;t"
              L4C}ICL$. S,wovsKy
              SBN:240I31$
              FsMMl0flk0rddI12W4
              Altorney 1w :Mithsel A. Seno

0
4
/
0
1   mlQJACLkSARRO,PEL TONER




                                RESPONDtT




L                                              P*c 7



S
4




t
Appendix B




    1
                                   DOCUMENT SCANNED AS FILED

                                                                             11 1tMMII
                                                                          1610
                                                                             0
                                                                             0                    Ill
                                                                           1998C103821 -D073


                                              NO. 1998-CI-03821

     IN THE MATTER OF                                  §    IN THE DISTRICT COURT
     THE MARRIAGE OF                                   §
                                                       §
     MICHAEL A. SARRO                                  §
     AND                                               §    73RD JUDICIAL DISTRICT
     JOYCE ANN SARRO                                   §
                                                       §
     AND IN THE INTEREST OF                            §
     M.A.S., A CHILD                                   §    BEXAR COUNTY, TEXAS

                            ORDER DENYING MOTION FOR NEW TRIAL

            On June 11, 2015, Judge Nellermoe heard legal argument and considered the

     Respondent's Motion for New Trial.

            The Court finds that the Motion for New Trial is denied.

     SIGNED on              JUN i 2 zolS



                                                   JUDGE PRESIDING


     APPROVED AS TO FORM ONLY:
0
91   CORDELL & CORDELL, P.C.
     10101 Reunion Place,
     Suite 250
     San Antonio, Texas 78216
2    Tel: (210) 812-3400
9S   Fax: (210) 812-3401

V
0
L    By: e'                  ,tj      Lt


        Cordell & Cordell, LLP, by Rachel S.
        Attorney for Michael A. Sarro
1?
9       State Bar No. 24081315
6       santoffice@cordelllaw.com
P

2
U    IMOM Sar7-0198-cI -03821
4    Order Denying Motion for New Trial/RSS                                              Page 1
                              DOCUMENT SCANNED AS FILED




     LAW OFFICES OF JOHN A. MEAD
     Tower Life Building
     310 S. St. Mary's St., Suite 1470
     San Antonio, TX 78205
     Tel: (210) 222-0981
     Fax: (210) 281-1845



       JOFVA. MEAD
       Attorney for Joyce Ann Sarro
       State Bar No.:13878800
       johncjohnrneadIaw.corn




/
1




1.
Appendix C




    1
                              Ll
                                             NO. 98-CI-03821
                               	
        IN THE MATTER OF                                § IN THE DISTRICT COURT
                        	
        THE MARRIAGE OF                                 §
                                                        §
                               	
        MICHAEL A. SARRO                                §
            	
        AND                                             § 73RD JUDICIAL DISTRICT
                        	
        JOYCE ANN SARRO                                 §
                                                        §
                                        	
        AND IN THE INTEREST OF                          §
        MICHAEL ANDREW SARRO, A 	                       § BEXAR COUNTY, TEXAS
        CHILD


                                    FINAL DECREE OF DIVORCE
            On July 17, 1998, the Court heard this case.
 1.	        Appearances.
            Petitioner, MICHAEL A. SARRO, appeared in person and through attorney of record,
 PEDRO V. HERNANDEZ, JR., and announced ready for trial.
            Respondent, JOYCE ANN SARRO, appeared in person and through attorney of record,
 ABEL A. DOMINGUEZ, and announced ready for trial.
      Record.
           The record of testimony was duly reported by
    	
3          Jurisdiction and Domicile.
           The Court finds that the pleadings of Petitioner are in due form and contain all the
allegations, information, and prerequisites required by law. The Court, after receiving evidence,
finds that it has jurisdiction of this case and of all the parties and that at least sixty days have
elapsed since the date the suit was filed. The Court finds Petitioner has been a domiciliary of
Texas for at least a six-month period preceding the filing of this action and a resident of the
county in which this suit is filed for at least a ninety-day period preceding the filing of this action.
All persons entitled to citation were properly cited.
4.     Jun.
           A jury was waived, and all questions of fact and of law were submitted to the Court.
5.         Divorce.
          IT IS ORDERED AND DECREED that MICHAEL A. SARRO, Petitioner, and JOYCE



                                               Page -1- -



                                                  it.
                                                                       S
 ANN SARRO, Respondent, are divorced and that the marriage between them is dissolved on the
 ground of insupportability.
 6.      Child of the Marriage.
         The Court finds that Petitioner and Respondent are the parents of the following child:
         Name:	                         MICHAEL ANDREW SARRO
         Sex: MALE
         Birthplace:SAN ANTONIO, TX
         Birth date:June 23, 1994
         Home state:Texas
         The Court finds no other children of the marriage are expected.
 7.      Conservatorship and Support.
        The Court, having considered the circumstances of the parents and of the child, finds that
the following orders are in the best interest of the child.
        Parent Joint Managing Conservators.
        IT IS ORDERED that MICHAEL A. SARRO and JOYCE ANN SARRO are appointed
parent joint managing conservators of the following child: MICHAEL ANDREW SA.RRO.
        Rights and Duties at All Times.
        IT IS ORDERED that, at all times, MICHAEL A. SARRO and JOYCE ANN SARRO, as
parent joint managing conservators, shall each have the following rights and duty:
        I.	    the right to receive information from the other parent concerning the health,
education, and welfare of the child;
        2.     the duty to inform the other parent in a timely manner of significant information
concerning the health, education, and welfare of the child;
        3.     the right to confer with the other parent to the extent possible before making a
decision concerning the health, education, and welfare of the child;
        4.     the right of access to medical, dental, psychological, and educational records of
the child;
        5.     the right to consult with a physician, dentist, or psychologist of the child;
        6.     the right to consult with school officials concerning the child's welfare and
educational status, including school activities;
        7.     the right to attend school activities;
       8.     the right to be designated on the child's records as a person to be notified in case
of an emergency;



                                              Page -2-
                                                                           S
              9.     the right to consent to medical, dental, and surgical treatment during an
 emergency involving an immediate danger to the health and safety of the child; and
              10.
                the right to manage the estate of the child to the extent the estate has been created
 by the parent or the parent's family.
          Rights and Duties during Periods of Possession.
          IT IS ORDERED that, during their respective periods of possession, MICHAEL A.
 SARRO and JOYCE ANN SARRO, as parent joint managing conservators, shall each have the
 following rights and duties:
          1.	        the duty of care, control, protection, and reasonable discipline of the child;
          2.	        the duty to support the child, including providing the child with clothing, food,
 shelter, and medical and dental care not involving an invasive procedure;
          3.	   the right to consent for the child to medical and dental care not involving an
 invasive procedure;
         4.	         the right to consent for the child to medical, dental, and surgical treatment during
 an emergency involving immediate danger to the health and safety of the child; and
                    the right to direct the moral and religious training of the child.
         Other Rights and Duties of Petitioner.
        IT IS ORDERED that MICHAEL A. SARRO, as a parent joint managing conservator,
shall have the following rights and duty:
         1.         the right to consent to medical, dental, and surgical treatment involving invasive
procedures and to consent to psychiatric and psychological treatment of the child subject to the
agreement of the other parent conservator;
         2.         the right to represent the child in legal action and to make other decisions of
substantial legal significance concerning the child subject to the agreement of the other parent
conservator;
                    the right to consent to marriage and to enlistment in the armed forces of the
United States subject to the agreement of the other parent conservator;
       4.	     the right to make decisions concerning the child's education subject to the
agreement of the other parent conservator, except as otherwise ordered herein by the Court;
        5.	    the right to the services and earnings of the child subject to the agreement of the
other parent conservator;
        6.	         except when a guardian of the child's estate or a guardian or attorney ad litem has
been appointed for the child, the right to act as an agent of the child in relation to the child's


                                                  Page -3-
                                                                       S
 estate if the child's action is required by a state, the United States, or a foreign government
 subject to the agreement of the other parent conservator; and
         7. the duty to manage the estate of the child to the extent the estate has been created
by community property or the joint property of the parents subject to the agreement of the other
parent conservator.
         Other Ri g hts and Duty of Respondent.
        IT IS ORDERED that JOYCE ANN SARRO, as a parent joint managing conservator,
shall have the following rights and duty:
         1.     the right to establish the primary residence of the child;
        2.      the right to consent to medical, dental, and surgical treatment involving invasive
procedures and to consent to psychiatric and psychological treatment of the child subject to the
agreement of the other parent conservator;
        3.      the right to receive and give receipt for periodic payments for the support of the
child and to hold or disburse these funds for the benefit of the child;
        4.      the right to represent the child in legal action and to make other decisions of
substantial legal significance concerning the child subject to the agreement of the other parent
conservator;
        5.      the right to consent to marriage and to enlistment in the armed forces of the
United States subject to the agreement of the other parent conservator;
        6.      the right to make decisions concerning the child's education subject to the
agreement of the other parent conservator, except as otherwise ordered herein by the court;
               the right to the services and earnings of the child subject to the agreement of the
other parent conservator;
        8.	     except when a guardian of the child's estate or a guardian or attorney ad litem has
been appointed for the child, the right to act as an agent of the child in relation to the child's
estate if the child's action is required by a state, the United States, or a foreign government
subject to the agreement of the other parent conservator; and
       9.	     the duty to manage the estate of the child to the extent the estate has been created
by community property or the joint property of the parents subject to the agreement of the other
parent conservator.
       Education - No Home School
       IT IS ORDERED that the child shall not be educated by at home by Respondent, Home
Schooling, unless otherwise ordered by the court.



                                               Page -4-
                                                                     S
        Geographical Area for Primary Residence.
       IT IS ORDERED that the primary residence of the child shall be within Bexar, Bandera,
Medina, Atascosa or Comal County, TX. The parties shall not remove the child from within
Bexar, Bandera, Medina, Atascosa or Comal County, TX for the purpose of changing the primary
residence of the child until modified by further order of the court of continuing jurisdiction or by
written agreement signed by the parties and filed with the court. IT IS FURTHER ORDERED
that JOYCE ANN SARRO shall have exclusive right to establish the child's primary residence
within Bexar, Bandera, Medina, Atascosa or Comal County, TX.
                                   Standard Possession Order
       The Court finds that the following provisions of this Standard Possession Order are
intended to and do comply with the requirements of Texas Family Code sections 153.311
through 153.317. IT IS ORDERED that the conservators shall comply with all terms and
conditions of this Standard Possession Order. IT IS ORDERED that this Standard Possession
Order is effective immediately and applies to all periods of possession occurring on and after the
signing of this Standard Possession Order. IT IS, THEREFORE, ORDERED:
       (a)     Definitions
                       In this Standard Possession Order "school" means the primary or
       secondary school in which the child is enrolled or, if the child is not enrolled in a
       primary or secondary school, the public school district in which the child
       primarily resides.
              2.	     In this Standard Possession Order 'child' includes each child,
       whether one or more, who is a subject of this suit while that child is under the age
       of eighteen years and not otherwise emancipated.
       (b)    Mutual Agreement or Specified Terms for Possession
              IT IS ORDERED that the conservators shall have possession of the child
       at times mutually agreed to in advance by the parties, and, in the absence of
      mutual agreement, it is ORDERED that the conservators shall have possession of
      the child under the specified terms set out in this Standard Possession Order.
      (c)     Parents Who Reside 100 Miles or Less Anart
              Except as otherwise explicitly provided in this Standard Possession Order,
      when MICHAEL A. SARRO resides 100 miles or less from the primary residence
      of the child, MICHAEL A. SARR.O shall have the right to possession of the child
      as follows:



                                         Page -5-



              :1.	            :.
                                                              S
         1.     Weekends - On weekends, beginning at 6:00 p.m., on the first, third, and
fifth Friday of each month and ending at 6:00 p.m. on the following Sunday.

        2.      Weekend Possession Extended by a Friday Holiday. Except as otherwise
explicitly provided in this Standard Possession Order, if a weekend period of possession
by MICHAEL A. SARRO begins on a Friday that is a school holiday during the regular
school term or a federal, state, or local holiday during the summer months when school is
not in session, that weekend period of possession shall begin at 6:00 p.m. on the Thursday
immediately preceding the Friday holiday or school holiday.

         3.     Weekend Possession Extended b y a Monday Holiday. Except as
otherwise explicitly provided in this Standard Possession Order, if a weekend period of
possession by MICHAEL A. SARRO ends on or is immediately followed by a Monday
that is a school holiday during the regular school term or a federal, state, or local holiday
during the summer months when school is not in session, that weekend period of
possession shall end at 6:00 p.m. on that Monday holiday or school holiday.

       4.     Wednesdays - On Wednesday of each week during the regular school
term, beginning at 6:00 p.m. and ending at 8:00 p.m.

       5.      Christmas Holidays in Even-Numbered Year - In even-numbered years,
beginning at 6:00 p.m. on the day the child is dismissed from school for the Christmas
school vacation and ending at noon on December 26.

       6.      Christmas Holiday s in Odd-Numbered Years - In odd-numbered years,
beginning at noon on December 26 and ending at 6:00 p.m. on the day before school
resumes after that Christmas school vacation.

       7.      Thanksgiving in Odd-Numbered Years - In odd-numbered years,
beginning at 6:00 p.m. on the day the child is dismissed from school for the Thanksgiving
holiday and ending at 6:00 p.m. on the following Sunday.

        8.     Spring Break in Even-Numbered Years - In even-numbered years,
beginning at 6:00 p.m. on the day the child is dismissed from school for the school's
spring vacation and ending at 6:00 p.m. on the day before school resumes after that
vacation.

        9.     Extended Summer Possession by MICHAEL A. SARRO

        With Written Notice by May I - If MICHAEL A. SARRO gives JOYCE ANN
SARRO written notice by May 1 of a year specifying an extended period or periods of
summer possession for that year, MICHAEL A. SAR.RO shall have possession of the
child for thirty days beginning no earlier than the day after the child's school is dismissed


                                      Page -6-
                                                               S
for the summer vacation and ending no later than seven days before school resumes at the
end of the summer vacation in that year, to be exercised in no more than two separate
periods of at least seven consecutive days each, as specified in the written notice. These
periods of possession shall begin and end at 6:00 p.m.

        Without Written Notice b y May 1 - If MICHAEL A. SARRO does not give
JOYCE ANN SARRO written notice by May I of a year specifying an extended period or
periods of summer possession for that year, MICHAEL A. SARRO shall have possession
of the child for thirty consecutive days in that year beginning at 6:00 p.m. on July 1 and
ending at 6:00 p.m. on July 31.

        10.    Child's Birthday - If MICHAEL A. SARRO is not otherwise entitled under
this Standard Possession Order to present possession of the child on the child's birthday,
MICHAEL A. SARRO shall have possession of the child beginning at 6:00 p.m. and
ending at 8:00 p.m. on that day, provided that MICHAEL A. SARRO picks up the child
from JOYCE ANN SARRO's residence and returns the child to that same place.

         11.    Father's Day Weekend - Each year, beginning at 6:00 p.m. on the Friday
preceding Father's Day and ending at 6:00 p.m. on Father's Day, provided that if he is not
otherwise entitled under this Standard Possession Order to present possession of the
child, he shall pick up the child from JOYCE ANN SARRO's residence and return the
child to that same place.

        Notwithstanding the weekend and Wednesday periods of possession ORDERED

for MICHAEL A. SARRO, it is explicitly ORDERED that JOYCE ANN SARRO shall

have a superior right of possession of the child as follows:

        1.     Christmas Holidays in Odd-Numbered Years - In odd-numbered years,
beginning at 6:00 p.m. on the day the child is dismissed from school for the Christmas
school vacation and ending at noon on December 26.

       2.       Christmas Holidays in Even-Numbered Years - In even-numbered years,
beginning at noon on December 26 and ending at 6:00 p.m. on the day before school
resumes after that Christmas school vacation.

       3.      Thanksgiving in Even-Numbered Years - In even-numbered years,
beginning at 6:00 p.m. on the day the child is dismissed from school for the Thanksgiving
holiday and ending at 6:00 p.m. on the following Sunday.

        4.     Spring Break in Odd-Numbered Years - In odd-numbered years, beginning
at 6:00 p.m. on the day the child is dismissed from school for the school's spring vacation


                                     Page -7-
                                                             .

 and ending at 6:00 p.m. on the day before school resumes after that vacation.

         5.      Summer Weekend Possession by JOYCE ANN SARRO - If JOYCE ANN
 SARRO gives MICHAEL A. SARRO written notice by June 1 of a year, JOYCE ANN
 SARR.O shall have possession of the child on any one weekend beginning at 6:00 p.m. on
 Friday and ending at 6:00 p.m. on the following Sunday during any one period of the
 extended summer possession by MICHAEL A. SARRO in that year, provided that
 JOYCE ANN SARRO picks up the child from MICHAEL A. SARRO and returns the
 child to that same place.

         6.     Extended Surhmer Possession by JOYCE ANN SARRO - If JOYCE ANN
SARRO gives MICHAEL A. SAR.RO written notice by May 15 of a year or gives
MICHAEL A. SARRO fourteen days written notice on or after May 16 of a year, JOYCE
ANN SARRO may designate one weekend beginning no earlier than the day after the
child's school is dismissed for the summer vacation and ending no later than seven days
before school resumes at the end of the summer vacation, during which an otherwise
scheduled weekend period of possession by MICHAEL A. SAR.RO shall not take place in
that year, provided that the weekend so designated does not interfere with MICHAEL A.
SARRO's period or periods of extended summer possession or with Father's Day
Weekend.

        7.     Child's Birthday - If JOYCE ANN SAR.RO is not otherwise entitled under
this Standard Possession Order to present possession of the child on the child's birthday,
JOYCE ANN SARRO shall have possession of the child beginning at 6:00 p.m. and
ending at 8:00 p.m. on that day, provided that JOYCE ANN SARRO picks up the child
from MICHAEL A. SARRO's residence and returns the child to that same place.

        8.     Mother's Day Weekend - Each year, beginning at 6:00 p.m. on the Friday
preceding Mother's Day and ending at 6:00 p.m. on Mother's Day, provided that if
JOYCE ANN SARRO is not otherwise entitled under this Standard Possession Order to
present possession of the child, she shall pick up the child from MICHAEL A. SARRO's
residence and return the child to that same place.

       JOYCE ANN SARRO shall have the right of possession of the child at all other

times not specifically designated in this Standard Possession Order for MICHAEL A.



(d)	   Parents Who Reside More Than 100 Miles Apart

       Except as otherwise explicitly provided in this Standard Possession Order,



                                    Page -8-



                              '.J
                         	
                     S                                        n
when MICHAEL A. SARRO resides more than 100 miles from the residence of

the child, MICHAEL A. SARRO shall have the right to possession of the child as

follows:

        1.      Weekends - Unless MICHAEL A. SARRO elects the alternative period of
weekend possession described in the next paragraph, MICHAEL A. SARRO shall have
the right to possession of the child on weekends, beginning at 6:00 p.m. on the first, third,
and fifth Friday of each month and ending at 6:00 p.m. on the following Sunday. Except
as otherwise explicitly provided in this Standard Possession Order, if such a weekend
period of possession by MICHAEL A. SARRO begins on a Friday that is a school holiday
during the regular school term or a federal, state, or local holiday during the summer
months when school is not in session, or if the period ends on or is immediately followed
by a Monday that is such a holiday, that weekend period of possession shall begin at 6:00
p.m. on the Thursday immediately preceding the Friday holiday or school holiday or end
at 6:00 p.m. on that Monday holiday or school holiday, as applicable.

         Alternate weekend possession - In lieu of the weekend possession described in the
foregoing paragraph, MICHAEL A. SARRO shall have the right to possession of the
child not more than one weekend per month of MICHAEL A. SARRO's choice beginning
at 6:00 p.m. on the day school recesses for the weekend and ending at 6:00 p.m. on the
day before school resumes after the weekend. Except as otherwise explicitly provided in
this Standard Possession Order, if such a weekend period of possession by MICHAEL A.
SARRO begins on a Friday that is a school holiday during the regular school term or a
federal, state, or local holiday during the summer months when school is not in session,
or if the period ends on or is immediately followed by a Monday that is such a holiday,
that weekend period of possession shall begin at 6:00 p.m. on the Thursday immediately
preceding the Friday holiday or school holiday or end at 6:00 p.m. on that Monday
holiday or school holiday, as applicable. MICHAEL A. SARRO may elect an option for
this alternative period of weekend possession by giving written notice to JOYCE ANN
SAflO within ninety days after the parties begin to reside more than 100 miles apart. If
MICHAEL A. SARRO makes this election, MICHAEL A. SARRO shall give JOYCE
ANN SARRO fourteen days' written or telephonic notice preceding a designated
weekend. The weekends chosen shall not conflict with the provisions regarding
Christmas, Thanksgiving, the child's birthday, and Mother's Day Weekend below.

       2.      Christmas Holidays in Even-Numbered Years - In even-numbered years,
beginning at 6:00 p.m. on the day the child is dismissed from school for the Christmas
school vacation and ending at noon on December 26.

       3.      Christmas Holidays in Odd-Numbered Years - In odd-numbered years,
beginning at noon on December 26 and ending at 6:00 p.m. on the day before school


                                     Page -9-
                                                             .

resumes after that Christmas school vacation.

       4.      Thanksgiving in Odd-Numbered Years - In odd-numbered years,
beginning at 6:00 p.m. on the day the child is dismissed from school for the Thanksgiving
holiday and ending at 6:00 p.m. on the following Sunday.

        5.      Spring Break in All Years - Every year, beginning at 6:00 p.m. on the day
the child is dismissed from school for the school's spring vacation and ending at 6:00 p.m.
on the day before school resumes after that vacation.

        6.     Extended Suthmer Possession b y MICHAEL A. SARRO -

        With Written Notice by May 1 - If MICHAEL A. SARRO gives JOYCE ANN
SARRO written notice by May 1 of a year specifying an extended period or periods of
summer possession for that year, MICHAEL A. SARRO shall have possession of the
child for forty-two days beginning no earlier than the day after the child's school is
dismissed for the summer vacation and ending no later than seven days before school
resumes at the end of the summer vacation in that year, to be exercised in no more than
two separate periods of at least seven consecutive days each, as specified in the written
notice. These periods of possession shall begin and end at 6:00 p.m.

        Without Written Notice by May 1 - If MICHAEL A. SARRO does not give
JOYCE ANN SARRO written notice by May 1 of a year specifying an extended period or
periods of summer possession for that year, MICHAEL A. SARRO shall have possession
of the child for forty-two consecutive days beginning at 6:00 p.m. on June 15 and ending
at 6:00 p.m. on July 27 of that year.

        7.     Child's Birthday - If MICHAEL A. SARRO is not otherwise entitled under
this Standard Possession Order to present possession of the child on the child's birthday,
MICHAEL A. SARRO shall have possession of the child beginning at 6:00 p.m. and
ending at 8:00 p.m. on that day, provided that MICHAEL A. SARRO picks up the child
from JOYCE ANN SARRO's residence and returns the child to that same place.

        8.     Father's Day Weekend - Each year, beginning at 6:00 p.m. on the Friday
preceding Father's Day and ending at 6:00 p.m. on Father's Day, provided that if
MICHAEL A. SARRO is not otherwise entitled under this Standard Possession Order to
present possession of the child, he shall pick up the child from JOYCE ANN SARRO's
residence and return the child to that same place.

       Notwithstanding the weekend periods of possession ORDERED for MICHAEL

A. SARRO, it is explicitly ORDERED that JOYCE ANN SARRO shall have a superior



                                    Page -10-
                                                              .

 right of possession of the child as follows:

         1.     Christmas Holidays in Odd-Numbered Years - In odd-numbered years,
 beginning at 6:00 p.m. on the day the child is dismissed from school for the Christmas
 school vacation and ending at noon on December 26.

        2.      Christmas Holiday s in Even-Numbered Years - In even-numbered years,
 beginning at noon on December 26 and ending at 6:00 p.m. on the day before school
 resumes after that Christmas school vacation.

        3.      Thanksgiving in Even-Numbered Years - In even-numbered years,
 beginning at 6:00 p.m. on the day the child is dismissed from school for the Thanksgiving
 holiday and ending at 6:00 p.m. on the following Sunday.

         4.     Summer Weekend Possession by JOYCE ANN SARRO -If JOYCE ANN
SARRO gives MICHAEL A. SAJtRO written notice by June 1 of a year, JOYCE ANN
SABRO shall have possession of the child on any one weekend beginning at 6:00 p.m. on
Friday and ending at 6:00 p.m. on the following Sunday during any one period of
possession by MICHAEL A. SAR.RO during MICHAEL A. SARRO's extended summer
possession in that year, provided that if a period of possession by MICHAEL A. SARRO
in that year exceeds thirty days, JOYCE ANN SARRO may have possession of the child
under the terms of this provision on any two nonconsecutive weekends during that period
and .provided that JOYCE ANN SARRO picks up the child from MICHAEL A. SARRO
and returns the child to that same place.

        5.      Extended Summer Possession by JOYCE ANN SARRO - If JOYCE ANN
SARRO gives MICHAEL A. SARRO written notice by June 1 of a year, JOYCE ANN
SARRO may designate twenty-one days beginning no earlier than the day after the child's
school is dismissed for the summer vacation and ending no later than seven days before
school resumes at the end of the summer vacation in that year, to be exercised in no more
than two separate periods of at least seven consecutive days each, during which
MICHAEL A. SARRO shall not have possession of the child, provided that the period or
periods so designated do not interfere with MICHAEL A. SARRO's period or periods of
extended summer possession or with Father's Day Weekend.

        6.     Child's Birthday - If JOYCE ANN SARRO is not otherwise entitled under
this Standard Possession Order to present possession of the child on the child's birthday,
JOYCE ANN SARRO shall have possession of the child beginning at 6:00 p.m. and
ending at 8:00 p.m. on that day, provided that JOYCE ANN SARRO picks up the child
from MICHAEL A. SARRO's residence and returns the child to that same place.

       7.    Mother's Day Weekend - Each year, beginning at 6:00 p.m. on the Friday
preceding Mother's Day and ending at 6:00 p.m. on Mother's Day, provided that if


                                     Page -il-




           :1.	             a.
                     .	                                       I
 JOYCE ANN SARRO is not otherwise entitled under this Standard Possession Order to
 present possession of the child, she shall pick up the child from MICHAEL A. SARROs
 residence and return the child to that same place.

         JOYCE ANN SARRO shall have the right of possession of the child at all other

 times not specifically designated in this Standard Possession Order for MICHAEL A.

 SARRO.

 (e)	    General Terms and Conditions

         Except as otherwise explicitly provided in this Standard Possession Order, the

terms and conditions of possession of the child that apply regardless of the distance

between the residence of a parent and the child are as follows:

        1.    Surrender of Child by JOYCE ANN SARRO - JOYCE ANN SARRO is
ORDERED to surrender the child to MICHAEL A. SARRO at the beginning of each
period of MICHAEL A. SARRCYs possession at the residence of JOYCE ANN SARRO.

        2.     Return of Child by MICHAEL A. SARRO - MICHAEL A. SARRO is
ORDERED to return the child to the residence of JOYCE ANN SARRO at the end of
each period of possession. However, it is ORDERED that, if MICHAEL A. SARROs
county of residence remains the same after rendition of this order and JOYCE ANN
SARR.O's county of residence changes, effective on the date of the change of residence by
JOYCE ANN SARRO, MICHAEL A. SARRO shall surrender the child to JOYCE ANN
SARRO at the residence of MICHAEL A. SARRO at the end of each period of
possession.

        3.      Surrender of Child by MICHAEL A. SARRO - MICHAEL A. SARRO is
ORDERED to surrender the child to JOYCE ANN SARRO, if the child is in MICHAEL
A. SARRO's possession or subject to MICHAEL A. SARRO's control, at the beginning
of each period of JOYCE ANN SARRO's exclusive periods of possession, at the place
designated in this Standard Possession Order.

        4.      Return of Child by JOYCE ANN SARRO - JOYCE ANN SARRO is
ORDERED to return the child to MICHAEL A. SARRO, if MICHAEL A. SARRO is
entitled to possession of the child, at the end of each of JOYCE ANN SARRO's exclusive
periods of possession, at the place designated in this Standard Possession Order.

        5.     Personal Effects - Each conservator is ORDERED to return with the child


                                     Page -12-
                                       	
                             .                                         .

        the personal effects that the child brought at the beginning of the period of possession.

                6.     Designation of Competent Adult - Each conservator may designate any
        competent adult to pick up and return the child, as applicable. IT IS ORDERED that a
        conservator or a designated competent adult be present when the child is picked up or
        returned.

                7.      Inability to Exercise Possession - Each conservator is ORDERED to give
        notice to the person in possession of the child on each occasion that the conservator will
        be unable to exercise that conservator's right of possession for any specified period.

                8.      Written Notice - Written notice shall be deemed to have been timely made
        if received or postmarked before or at the time that notice is due.

                This concludes the Standard Possession Order.

        Duration.
        The periods of possession ordered above apply to the child the subject of this suit while
that child is under the age of eighteen years and not otherwise emancipated.
        Child Suoport.
       IT IS ORDERED that MICHAEL A. SARRO is obligated to pay and shall pay to JOYCE
ANN SARRO child support of $491.79 per month, with the first payment being due and payable
on August 1, 1998 and a like payment being due and payable on the 1st day of each month
thereafter until the first month following the date of the earliest occurrence of one of the events
specified below:
               the child reaches the age of eighteen years, provided that, if the child is fully
enrolled in an accredited secondary school in a program leading toward a high school diploma,
the periodic child-support payments shall continue to be due and paid until the end of the month
in which the child graduates;
       2.      the child marries;
       3.      the child dies;
       4.      the child's disabilities are otherwise removed for general purposes; or
       5.      further order modifying this child support.
       Withholding from Earnings.
       IT IS ORDERED that any employer of MICHAEL A. SARRO shall be ordered to
withhold from earnings for child support from the disposable earnings of MICHAEL A. SARRO
for the support of MICHAEL ANDREW SARRO.



                                             Page -13-



                                 ii:
                                                                       I
        Order to Employer.
       On this date the Court signed an "Employer's Order to Withhold from Earnings for Child
Support."
       IT IS ORDERED that all payments shall be made through Bexar County Child Support
Registry, p o Box 839901, San Antonio, TX 78283 and then remitted by that agency to JOYCE
ANN SARRO for the support of the child. IT IS FURTHER ORDERED that MICHAEL A.
SARRO shall pay, when due, all fees charged by that agency.
        IT IS FURTHER ORDERED that MICHAEL A. SARRO shall notify this Court and
JOYCE ANN SARRO by U.S. certified mail, return receipt requested, of any change of address
and of any termination of employment. This notice shall be given no later than seven days after
the change of address or the termination of employment. This notice or a subsequent notice shall
also provide the current address of MICHAEL A. SARRO and the name and address of obligor's
current employer, whenever that information becomes available.
        IT IS ORDERED that, on the request of a prosecuting attorney, the attorney general,
JOYCE ANN SARRO, or MICHAEL A. SARRO, the clerk of this Court shall cause a certified
copy of the "Employer's Order to Withhold from Earnings for Child Support" to be delivered to
any employer. IT IS FURTHER ORDERED that the clerk of this Court shall attach a copy of
subchapter C of chapter 158 of the Texas Family Code for the information of any employer.
        Health Care.
        IT IS ORDERED that health insurance shall be provided for the child as follows:
                MICHAEL A. SARRO's Responsibility - It is the intent and purpose of this decree
that MICHAEL A. SARRO shall, at all times, provide and pay for health insurance for the child.
IT IS THEREFORE ORDERED that, as additional child support, MICHAEL A. SARRO shall
provide health insurance for the parties' child through (a) coverage available through MICHAEL
A. SARRO's employment, (b) coverage available through JOYCE ANN SARRO's employment,
(c) the purchase and maintenance of health insurance coverage as set out below, (d) monthly
medical support payments withheld from earnings or (e) conversion (at a later date) of health
insurance covering the child.
       2.	     Definitions - "Health insurance" means insurance coverage that provides basic
health-care services, including usual physician services, office visits, hospitalization, and
laboratory, X-ray, and emergency services and may be provided through a health maintenance
organization or other private or public organization.
       "Through employment" means through the party's employment or membership in a union,


                                             Page -14-



                 : 1 1,J
                             .	                                       .

 trade association, or other organization.
        3.      Insurance through MICHAEL A. SARR.Os Employment - IT IS ORDERED that,
 if health insurance is available for the child through MICHAEL A. SARROs employment,
 MICHAEL A. SARRO shall, at obligor's sole cost and expense, keep and maintain at all times in
 full force and effect the health insurance coverage that now insures the parties' child through
 MICHAEL A. SARRO's employer as issued by VIA Care Insurance Company, or a successor
 company, or through such health insurance plan as is available through other employment or
 other insurance provider.
        4.      Insurance through JOYCE ANN SARROs Employment - If health insurance is
 not available for the child to MICHAEL A. SARRO through obligors employment but is
 available to JOYCE ANN SARRO through obligee's employment, JOYCE ANN SA.RRO is
 ORDERED to have the child covered as obligee's dependent on obligee's health insurance plan
 and MICHAEL A. SARRO is ORDERED to pay to JOYCE ANN SARRO at obligees last
known address the cost of insuring the child on JOYCE ANN SAR.ROs health insurance plan on
the first day of each month after MICHAEL A. SARRO receives written demand from JOYCE
ANN SARRO for payment.
        5.     Conversion of Policy - IT IS ORDERED that if the party through whose
employment health insurance has been provided for the child is leaving that employment or for
any other reason health insurance will not be available for the child through the employment of
either party, the party leaving employment or losing coverage shall, within ten days of
termination of his or her employment or coverage, convert the policy to individual coverage for
the child in an amount equal to or exceeding the coverage at the time his or her employment or
coverage is terminated. Further, if that health insurance was available through JOYCE ANN
SARRO's employment, MICHAEL A. SARRO shall reimburse JOYCE ANN SARRO for the
cost of the converted policy in accordance with paragraph 4. above.
       6.      If Policy Not Convertible - If the health insurance policy covering the child is not
convertible and if no health insurance is available for the child through the employment of either
party, IT IS ORDERED that MICHAEL A. SARRO shall purchase and maintain, at MICHAEL
A. SARRO's sole cost and expense, health insurance coverage for the child. MICHAEL A.
SARRO is ORDERED to provide verification of the purchase of the insurance to JOYCE ANN
SARRO at JOYCE ANN SARRO's last known address, including the insurance certificate
number and the plan summary, no later than 15 days following the issuance of the policy.
       7.      Claim Forms - Except as provided in paragraph 9. below, the party who is not


                                             Page -15-



                :1.
carrying the health insurance policy covering the child is ORDERED to submit to the party
carrying the policy, within ten days of receiving them, any and all forms, receipts, bills, and
statements reflecting the health-care expenses the party not carrying the policy incurs on behalf
of the child.
        The party who is carrying the health insurance policy covering the child is ORDERED to
submit all forms required by the insurance company for payment or reimbursement of health-care
expenses incurred by either party on behalf of the child to the insurance carrier within ten days of
that party's receiving any form, receipt, bill, or statement reflecting the expenses.
        8.      Constructive Trust for Payments Received - IT IS ORDERED that any insurance
payments received by the party carrying the health insurance policy covering the child from the
health insurance carrier as reimbursement for health-care expenses incurred by or on behalf of
the child shall belong to the part y who incurred and paid those expenses. IT IS FURTHER
ORDERED that the party carrying the policy is designated a constructive trustee to receive any
insurance checks or payments for health-care expenses incurred and paid by the other party, and
the party carrying the policy shall endorse and forward the checks or payments, along with any
explanation of benefits, to the other party within three days of receiving them.
        9.      Filing by Party Not Carrying Insurance - In accordance with article 3.51-13 of the
Texas Insurance Code, IT IS ORDERED that the party who is not carrying the health insurance
policy covering the child may, at that party's option, file directly with the insurance carrier with
whom coverage is provided for the benefit of the child any claims for health-care expenses,
including, but not limited to, medical, hospitalization, and dental costs. However, only the party
carrying the health insurance may sign the claim form. Further, for the sole purpose of article
3.51-13 of the Texas Insurance Code, the party who is not carrying the health insurance policy is
designated the managing conservator of the child.
        10.     Secondary Coverage - IT IS ORDERED that nothing in this decree shall prevent
either party from providing secondary health insurance coverage for the child at that party's sole
cost and expense. IT IS FURTHER ORDERED that if a party provides secondary health
insurance coverage for the child, both parties shall cooperate fully with regard to the handling
and filing of claims with the insurance carrier providing the coverage in order to maximize the
benefits available to the child and to ensure that the party who pays for health-care expenses for
the child is reimbursed for the payment.
       11.      Uninsured Expenses - MICHAEL A. SARRO is ORDERED to pay 50 percent
and JOYCE ANN SARRO is ORDERED to pay 50 percent of all reasonable and necessary


                                             Page -16-



                   :1.
                                                                        .

 health-care expenses not paid by insurance and incurred by or on behalf of the parties' child,
 including, without limitation, the yearly deductible and medical, prescription drug, dental, eye
 care, ophthalmological, and orthodontic charges, for as long as child support is payable under the
 terms of this decree.
         12.     Payment of Uninsured Expenses - IT IS ORDERED that the party who pays for a
 health-care expense on behalf of the child shall submit to the other party, within ten days of
 receiving them, all forms, receipts, bills, and statements reflecting the uninsured portion of the
 health-care expenses the paying party incurs on behalf of the child. IT IS FURTHER ORDERED
 that, within ten days after the nonpaying party receives the forms, receipts, bills, or statements,
 that party shall pay his or her share of the uninsured portion of the health-care expenses either by
 paying the health-care provider directly or by reimbursing the paying party for any advance
 payment exceeding the paying party's share of the expenses.
         13.    Exclusions - The provisions above concerning uninsured expenses shall not be
 interpreted to include expenses for psychological testing, travel to and from the health-care
provider, or nonprescription medication.
        14.     Reasonableness of Charges - IT IS ORDERED that reasonableness of the charges
for health-care expenses shall be presumed on presentation of the bill to a party and that
disallowance of the bill by a health insurer shall not excuse that party's obligation to make
payment or reimbursement as otherwise provided herein.
        15.     Information Required - IT IS ORDERED that a party providing health insurance
shall furnish to the other party the following information no later than the thirtieth day after the
date the notice of the rendition of this decree is received:
        (a)     the Social Security number of the party providing insurance;
        (b)     the name and address of the employer of the party providing insurance;
        (c)    whether the employer is self-insured or has health insurance available;
        (d)    proof that health insurance has been provided for the child; and
        (e)    the name of the health insurance carrier, the number of the policy, a copy of the
policy and schedule of benefits, a health insurance membership card, claim forms, and any other
information necessary to submit a claim or, if the employer is self-insured, a copy of the schedule
of benefits, a membership card, claim forms, and any other information necessary to submit a
claim.
       IT IS FURTHER ORDERED that any party carrying health insurance on the child shall
fixrnish to the other party a copy of any renewals or changes to the policy no later than the


                                              Page -17-
                                                                        .

 fifteenth day after the renewal or change is received.
         IT IS FURTHER ORDERED that a party providing health insurance shall provide to the
 other party any additional information regarding health insurance coverage that becomes
 available to the party providing insurance. IT IS FURTHER ORDERED that the information
 shall be provided no later than the fifteenth day after the date the information is received.
         16.    Order to Employer Entered - On this date an "Employer's Order to Withhold from
 Earnings for Child Support" was entered by the Court. For the purpose of section 1169 of title
 29 of the United States Code, the party not carrying the health insurance policy is designated the
 custodial parent and alternate recipient's representative.
         17.     Termination or Lapse of Insurance - If the health insurance coverage for the child
 lapses or terminates, the party who is providing the insurance is ORDERED to notice the other
party no later than the fifteenth day after the date of termination or lapse. If additional health
 insurance is available or becomes available to MICHAEL A. SARRO for the child, MICHAEL
A. SARRO must notify JOYCE ANN SAflO no later than the fifteenth day after the date the
insurance becomes available. MICHAEL A. SARRO must enroll the child in a health insurance
plan at the next available enrollment period.
         18.    Place of Transmittal - IT IS ORDERED that all bills, invoices, statements, claims,
explanations of benefits, insurance policies, medical insurance identification cards, other
documents, and written notices, as well as payments, required to be transmitted by one party to
the other under the health-care coverage and health insurance provisions of this decree shall be
transmitted by the sending party to the residence of the receiving party.
        19.     Warning - A parent ordered to provide health insurance who fails to do so is liable
for necessary medical expenses of the child, without regard to whether the expenses would have
been paid if health insurance had been provided.
        No Credit for Informal Payments.
        IT IS ORDERED that the child support as prescribed in this decree shall be exclusively
discharged in the manner ordered and that any direct payments made by MICHAEL A. SARRO
to JOYCE ANN SARRO or any expenditures incurred by MICHAEL A. SARRO during
MICHAEL A. SARRO's periods of possession of or access to the child, as prescribed in this
decree, for food, clothing, gifts, travel, shelter, or entertainment are deemed in addition to and not
in lieu of the support ordered in this decree.
       Sunoort as Obligation of Estate.
       IT IS ORDERED that the provisions for child support in this decree shall be an obligation


                                                 Page -18-



                      1.	                        ,!.
                                 .	                                     .

of the estate of MICHAEL A. SARRO and shall not terminate on the death of MICHAEL A.
SARRO. Payments received for the benefit of the child from the Social Security Administration,
Department of Veterans Affairs, other government agency, or life insurance shall be a credit
against this obligation.
             Medical Notification.
            Each party is ORDERED to inform the other party within twenty-four hours of any
medical condition of the parties child requiring surgical intervention, hospitalization, or both.
            Information Regarding Parties and Child
         The information required for each party by section 105.006(a) of the Texas Family Code
is as follows:
            Name:	                        MICHAEL A. SARRO
            Social Security number: XXX-XX-XXXX
            Drivers license number: 07300173; Issuing state:Texas
            Current residence address: 1823 W. Magnolia, San Antonio, TX 78201
            Mailing address: P. 0. Box 7453, San Antonio, TX 78207
            Home telephone number:NONE; Cellular phone number: (210) 823-3422
            Name of employer: VIA. Metropolitan Transit
            Address of employment: 1720 N. Flores St., San Antonio, TX 78212
            Work telephone number:(210) 362-2499
Name:	                               JOYCE ANN SARRO
            Social Security number: XXX-XX-XXXX
            Driver's license number:	                  Issuing state: Texas
            Current residence address: 8839 Roquefort, San Antonio, TX 78250
            Mailing address: 8839 Roquefort, San Antonio, TX 78250
            Home telephone number:(210) 543-7027
            Name of employer:__________________
            Address of emnlovment:	 )P)
                                        	
                                                                 P 12             7
                                                                                                    10
            Work telephone number: (2 10) G"   1/ -
        	
Name:                                MICHAEL ANDREW SARRO
            Social Security number: XXX-XX-XXXX
            Driver's license number:none; Issuing state: Texas
            Current residence address: with mother
            Mailing address: same



                                                Page -19-
    	
H                                                                      .

         Home telephone number: same
         Name of employer :none
         Address of employment: none
         Work telephone number: none
         EACH PERSON WHO IS A PARTY TO THIS ORDER IS ORDERED TO NOTIFY
 EACH OTHER PARTY, THE COURT, AND THE STATE CASE REGISTRY OF ANY
 CHANGE IN THE PARTY'S CURRENT RESIDENCE ADDRESS, MAILING ADDRESS,
 HOME TELEPHONE NUMBER, NAME OF EMPLOYER, ADDRESS OF EMPLOYMENT,
 DRIVER'S LICENSE NUMBER, AND WORK TELEPHONE NUMBER. THE PARTY IS
 ORDERED TO GIVE NOTICE OF AN INTENDED CHANGE IN ANY OF THE REQUIRED
 INFORMATION TO EACH OTHER PARTY, THE COURT, AND THE STATE CASE
REGISTRY ON OR BEFORE THE 60TH DAY BEFORE THE INTENDED CHANGE. IF
THE PARTY DOES NOT KNOW OR COULD NOT HAVE KNOWN OF THE CHANGE IN
SUFFICIENT TIME TO PROVIDE 60-DAY NOTICE, THE PARTY IS ORDERED TO GIVE
NOTICE OF THE CHANGE ON OR BEFORE THE FIFTH DAY AFTER THE DATE THAT
THE PARTY KNOWS OF THE CHANGE.
        THE DUTY TO FURNISH THIS INFORMATION TO EACH OTHER PARTY, THE
COURT, AND THE STATE CASE REGISTRY CONTINUES AS LONG AS ANY PERSON,
BY VIRTUE OF THIS ORDER, IS UNDER AN OBLIGATION TO PAY CHILD SUPPORT
OR ENTITLED TO POSSESSION OF OR ACCESS TO A CHILD.
        FAILURE BY A PARTY TO OBEY THE ORDER OF THIS COURT TO PROVIDE
EACH OTHER PARTY, THE COURT, AND THE STATE CASE REGISTRY WITH THE
CHANGE IN THE REQUIRED INFORMATION MAY RESULT IN FURTHER LITIGATION
TO ENFORCE THE ORDER, INCLUDING CONTEMPT OF COURT. A FINDING OF
CONTEMPT MAY BE PUNISHED BY CONFINEMENT IN JAIL FOR UP TO SIX
MONTHS, A FINE OF UP TO $500 FOR EACH VIOLATION, AND A MONEY JUDGMENT
FOR PAYMENT OF ATTORNEY'S FEES AND COURT COSTS.
        Notice shall be given to the other party by delivering a copy of the notice to the party by
registered or certified mail, return receipt requested. Notice shall be given to the Court and the
State Case Registry by delivering a copy of the notice either in person to the clerk of the Court or
by registered or certified mail addressed to the clerk.
        WARNINGS TO PARTIES: FAILURE TO OBEY A COURT ORDER FOR CHILD
SUPPORT OR FOR POSSESSION OF OR ACCESS TO A CHILD MAY RESULT IN



                                              Page -20-



                                      1.
FURTHER LITIGATION TO ENFORCE THE ORDER, INCLUDING CONTEMPT OF
COURT. A FINDING OF CONTEMPT MAY BE PUNISHED BY CONFINEMENT IN JAIL
FOR UP TO SIX MONTHS, A FINE OF UP TO $500 FOR EACH VIOLATION, AND A
MONEY JUDGMENT FOR PAYMENT OF ATTORNEY'S FEES AND COURT COSTS.
        FAILURE OF A PARTY TO MAKE A CHILD SUPPORT PAYMENT TO THE
PLACE AND IN THE MANNER REQUIRED BY A COURT ORDER MAY RESULT IN THE
PARTY'S NOT RECEIVING CREDIT FOR MAKING THE PAYMENT.
        FAILURE OF A PARTY TO PAY CHILD SUPPORT DOES NOT JUSTIFY DENYING
THAT PARTY COURT-ORDERED POSSESSION OF OR ACCESS TO A CHILD.
REFUSAL BY A PARTY TO ALLOW POSSESSION OF OR ACCESS TO A CHILD DOES
NOT JUSTIFY FAILURE TO PAY COURT-ORDERED CHILD SUPPORT TO THAT
PARTY.
        Division of Marital Estate.
        The Court finds that the following is a just and right division of the parties' marital estate,
having due regard for the rights of each party and the child of the marriage.
        Property to Husband.
        IT IS ORDERED AND DECREED that the husband, MICHAEL A. SARRO, is awarded
the following as his sole and separate property, and the wife is divested of all right, title, interest,
and claim in and to that property:
        H-1.    One-half undivided interest in the following real property:
        Legal Description: Lot 16, New City Block 19148, Guilbeau Park, Unit 4, in the City of
        San Antonio, Bexar County, Texas, according to the map or plat of record in Volume
        9531, Pages 181-183, Deed and Plat Records of Bexar County, Texas;
        H-2.    All household furniture, furnishings, fixtures, goods, art objects, collectibles,
appliances, and equipment in the possession of the husband or subject to his sole control.
        H-3.    The following furniture, furnishings, fixtures, goods, art objects, collectibles,
appliances, and equipment, currently in possession of Respondent: Indian picture, three (3)
Boston acoustic speakers, two (2) black speaker stands, wheel barrow, Via bench, and BBQ pit.
        H-4.    All clothing, jewelry, and other personal effects in the possession of the husband
or subject to his sole control.
        H-S. All sums of cash in the possession of the husband or subject to his sole control,
including funds on deposit, together with accrued but unpaid interest, in banks, savings
institutions, or other financial institutions, which accounts stand in the husband's sole name or


                                              Page -2 1 -
      H'	                                                                      S
        from which the husband has the sole right to withdraw finds or which are subject to the
        husband's sole control.
              H-6. All sums, whether matured or unmatured, accrued or unaccrued, vested or
        otherwise, together with all increases thereof, the proceeds therefrom, and any other rights related
        to any profit-sharing plan, retirement plan, Keogh plan, pension plan, employee stock option
        plan, 401(k) plan, employee savings plan, accrued unpaid bonuses, disability plan, or other
        benefits existing by reason of the husband's past, present, or future employment, including but
        not limited to: VIA Metropolitan Transit Retirement Plan; and Public Sector Service Center
        Deferred Compensation account no. XXX-XX-XXXX, subject to that portion awarded to Respondent
        herein.
               H-7. All policies of life insurance (including cash values) insuring the husband's life.
p	             Property to Wife.
               IT IS ORDERED AND DECREED that the wife, JOYCE ANN SARRO, is awarded the
        following as her sole and separate property, and the husband is divested of all right, title, interest,
        and claim in and to that property:
               W-1. One-half undivided interest in and to the following real property, including but not
        limited to any escrow funds, prepaid insurance, keys, house plans, warranties and service
        contracts, and title and closing documents; and all utility deposits in her name;
               Legal Description: Lot 16, New City Block 19148, Guilbeau Park, Unit 4, in the City of
               San Antonio, Bexar County, Texas, according to the map or plat of record in Volume
               9531, Pages 181-183, Deed and Plat Records of Bexar County, Texas;
               W-l. All household furniture, furnishings, fixtures, goods, art objects, collectibles,
       appliances, and equipment in the possession of the wife or subject to her sole control.
               W-2. All clothing, jewelry, and other personal effects in the possession of the wife or
       subject to her sole control.
                W-3. All sums of cash in the possession of the wife or subject to her sole control,
       including funds on deposit, together with accrued but unpaid interest, in banks, savings
       institutions, or other financial institutions, which accounts stand in the wife's sole name or from
       which the wife has the sole right to withdraw funds or which are subject to the wife's sole
       control.
               W-4. A 50% portion of MICHAEL A. SARRO's retirement benefits in: (a) the income
       and principal accrued from 06/06/93 until 07/17/98, of the VIA Metropolitan Transit Retirement
       Plan; and (b) a 50% portion of the income accrued from 06/06/93 until 07/17/98, of the Public
             i4/f?2 4ewVheft	                                                                                 it,
     H-S'.
              J ,tj,ij t4zzems4	

                            :1.	
                                 Page -22-



                                              :.
                                                                                            if            00,
                                                                         S
    Sector Service Center Deferred Compensation acct no. 452217201 arising out of MICHAEL A.
    SARRO's employment with VIA Metropolitan Transit, more particularly defined in the Qualified
    Domestic Relations Orders signed by the Court, effective on the day this Final Decree of Divorce
    is signed.
            W-5. The 1992 Honda Civic together with all prepaid insurance,, keys, and title
                        documents.
            Division of Debt.
           Debts to Husband
           IT IS ORDERED AND DECREED that the husband, MICHAEL A. SARRO, shall pay,
   as a part of the division of the estate of the parties, and shall indemnify and hold the wife and her
   property harmless from any failure to so discharge, these items:
           H-2. All accounts in Petitioner's name, including the following debts, charges,
   liabilities, and obligations:
           1. Capital One Visa
           2. Capital One Visa
           3. Providian Visa Classic
           4. Mice Sarro
           5. Sears (Respondent's account to be closed immediately, Husband responsible for
           balance only through 4/98)
           H-3. Any and all debts, charges, liabilities, and other obligations incurred solely by the
   husband from and after March 10, 1998 unless express provision is made in this decree to the
   contrary.
           H-4. All encumbrances, ad valorem taxes, liens, assessments, or other charges due or to
   become due on the personal property awarded to the husband in this decree unless express
   provision is made in this decree to the contrary.
           Debts to Wife.
          IT IS ORDERED AND DECREED that the wife, JOYCE ANN SARRO, shall pay, as a
  part of the division of the estate of the parties, and shall indemnify and hold the husband and his
  property harmless from any failure to so discharge, these items:
          W-l. The balance due, including principal, interest, tax, and insurance escrow, on the
  promissory note executed by Michael A. Sarro in the original principal sum of $91,718.00, dated
  March 20, 1996, payable to Old Kent Mortgage Company, and secured by deed of trust on the


W - (,. & / ltç             4¼u '44
  real property awarded in this decree to the husband and wife, which is recorded in a certain
                                              VJIISL Vt)jtH4



                                                                                                           4
                 a&d	                           Page -23-	
                                                                              I
         numbered volume and page of the Deed of Trust Records of Bexar County, Texas.
                 W-3. All accounts in Respondent's name, including the following debts, charges,
         liabilities, and obligations:
                 1. Circuit City
                 2. Spiegal
                 3. Best Bank/Visa
                 4. JCPenneys
                 5. Mervyns
                 6. Bealls
                7. Best Buy
                8. Corms
                9. Dillards
                 10. Levitz
                 11. Lacks
                W-4. Any and all debts, charges, liabilities, and other obligations incurred solely by the
        wife from and after March 10, 1998 unless express provision is made in this decree to the
        contrary.
                W-5. All encumbrances, ad valorem taxes, liens, assessments, or other charges due or to
        become due on the real and personal property awarded to the wife in this decree unless express
        provision is made in this decree to the contrary.
LA3-(   -- -Notice.
                IT IS ORDERED AND DECREED that each party shall send to the other party, within
        three days of its receipt, a copy of any correspondence from a creditor or taxing authority
        concerning any potential liability of the other party.
                             Provisions Dealing with Sale of Certain Personal Property
                IT IS FURTHER ORDERED AND DECREED that certain items of personal property,
        those being the Michael Howard chest of drawers with mirror, armoir with chest of drawers,
        whole headboard with drawers and queen size bed (not Grandmother's bed) currently in the
        possession of Petitioner and Respondent, shall be sold under the following tents and conditions:
                        The parties shall advertise the property in the San Antonio Express-News, with
        each party paying 50% of the advertising costs immediately and directly to the newspaper prior to
        commencement of advertisement; such advertisement shall be requested and paid for within 10
        days of the signing of the decree.


                                                            IWO
                                                        Page-24-

                                                                     ',wai%t &
                                                 I: !
                                                                        I
        2.	      The property shall be sold for a price that is mutually agreeable to Petitioner and
Respondent.
                 Petitioner shall make the property available for inspection, at a reasonable time
and date, for prospective buyers.
        4.       Petitioner shall have possession, custody and control of the property until closing.
All maintenance and repairs necessary to keep the property in its present condition shall be paid
by Petitioner.
        5.       At closing, the Respondent shall be entitled to receive fifty percent (50%) of the
net sales proceeds, after payment of selling and transportation costs and sales taxes, and
Petitioner shall be entitled to receive fifty percent (50%) of the net sales proceeds, after payment
of selling and transportation costs and sales taxes.
                             Provisions Dealing with Sale of Residence
        IT IS FURTHER ORDERED AND DECREED that unless otherwise ordered herein,
upon the child attaining the age of eighteen years and otherwise emancipated, the property and all
improvements located thereon at lot 16, block 1, New City Block 19148, Guilbeau Park
subdivision, section/unit 4, according to the map, plat, or deed records of San Antonio, Bexar
County, Texas, and more commonly known as 8839 Roquefort, San Antonio, Bexar County,
Texas, shall be sold under the following terms and conditions:
                 The parties shall list the property with a duly licensed real estate broker having
sales experience in the area where the property is located, provided further that the real estate
broker shall be an active member in the Multiple Listing Service with the San Antonio Board of
Realtors.
                 The property shall be sold for a price that is mutually agreeable to Petitioner and
Respondent. If no agreement is reached within 30 days, the court retains jurisdiction to enter any
further orders, as is necessary.
        3.	      Respondent shall continue to make all payments of principal, interest, taxes, and
insurance on the property after the entry of the decree and during the pendency of the sale, and
Respondent shall have the exclusive right to enjoy the-use and possession of the premises until
closing. All maintenance and repairs necessary to keep the property in its present condition shall
be paid by Respondent.
       4	        At closing, the Respondent shall be entitled to receive seventy-percent percent
(75%) of the net sales proceeds, after payment of closing costs and remaining encumbrance owed
to Old Kent Mortgage Company (or its successors or assigns), and Petitioner shall be entitled to


                                              Page -25-
 receive twenty-five percent (25%) of the net sales proceeds, after payment of closing costs and
 remaining encumbrance owed to Old Kent Mortgage Company (or its successors or assigns).
           	
         4     The real property shall not be used to secure any home equity mortgages prior to
 the sale.
                 After July 17, 2002 but prior to the child is otherwise emancipated or by order of
 the court, the parties may mutually agree to sell the house under the provisions provided in
 subparagraphs (1) - (5) above.
        7.	      If Respondent secures refinancing in her name only, on or before July 17, 2002,
 no net sales proceeds shall be divided between the parties.
         Attorney's Fees.
         To effect an equitable division of the estate of the parties and as a part of the division, and
for services rendered in connection with conservatorship and support of the child, each party
shall be responsible for his or her own attorney's fees incurred as a result of legal representation
in this case.
         Confirmation of Separate Property.
       IT IS ORDERED AND DECREED that the following described property is confirmed as
the separate property of MICHAEL A. SARRO: any and all of Petitioner's interest in retirement
plan and deferred compensation plan on or before 06/05/93.
       IT IS ORDERED AND DECREED that the following described property is confirmed as
the separate property of JOYCE ANN SARRO: Personal injury lawsuit against Gunn-Acura;
however, Respondent is responsible for payment of all related medical expenses.
       Reformation of Court ruling concerning vehicles.
           Court finds that JOYCE ANN SARRO, refused to deliver the 1993 Acura
                                                                                                           )
manner, therëbycausing the creditor AmeriCredit to repossess the 1993
awarded to MICHAEçA. SARRO. The Court fmds that, in equity, t efollowing realigned
awards of property and çnts of debts are ORDERED an 4afCREED:
       MICHAEL A. SARRO'iawarded the 1985	
prepaid insurance, keys, and title
        JOYCE ANN SARRO isscard
                                                ota Pick Up Truck together with all

                                                           th%
                                                     Acura,y   rights related to it, together
                                                                                                       '9
with all prepaid insurancJcey(and title do
       IT IS oRDyc5 AND DECREED	                                  ARRO, shall pay as a part of the
                                                                  	
division ojbe'èstate of the parties, and shall indemnify and hold        band and his property
         from any failure to so discharge, the balance due, including 	 'icip           	 and all


                                              Page -26-



                1.
It I VI L
            	                       	n                                       .
        other charges, on the promissory note payable to AmeriCredit and given as part of 	 purchase
        Xe of and secured by a lien on the 1992 Acura Vigor motor vehicle a^dio the wife, as


                IT 1S'QRDEF        AND DECREED that IvllC}J.&EE A. SARRO, shall pay as a part of the
        division of the est4e of the parties, and shall i mnif' and hold the wife and her property
        harmless from any fai	     to               the balance due, including principal, interest, and all
        other charges, on the promissable to Michael Engelke and given as part of the
        purchase price of and sec ethe<11on,
                                          1985 Toyota Pick Up Truck and awarded to the
        husband.
                   J$-ORDERED AND DECREED that us e of JOYCE ANN SARRO'S inequitable
                 Z A. SARRO is awarded $ 	                      i1ilttQmy's fees, payable to MICHAEL A.
                 ) on or within 10 days of the signing and entry of this Fihal..pecree.
        10.	     Transfer and Delivery of Property.
                 MICHAEL A. SARRO is ORDERED to appear in the law.offices ofTh?thoV. Hernandez!f6a'
        Jr. at 301 So. Main Ave., San Antonio, TX 78204, at 10:00 a.m. on 	 )..(, , 1998, and
        to execute, have acknowledged, and deliver to Pedro V. Hernandez, Jr. these instruments:
               1.      Power of attorney to transfer motor vehicle.
              MICHAEL A. SARRO is ORDERED to appear in the law offices of PEDRO V.
       I-IERNANDEZ, JR. at 301 So. Main Ave., San Antonio, TX 78204, at 10:00 a.m. on July 31,
       1998, and to execute, have acknowledged, and deliver to PEDRO V. HERNANDEZ, JR. these
       instruments:
                	
              I      Certificate of title to motor vehicle; and
                2.     Power of attorney to transfer motor vehicle.
             This decree shall serve as a muniment of title to transfer ownership of all property
       awarded to any party in this final decree of divorce.
             Direction to Deliver Properw.
              MICHAEL A. SARRO is ORDERED to deliver to JOYCE ANN SARRO on
         (.A	   a L	   , 1998 at 44t00 a.m. at 301 So. Main Ave., San Antonio, TX 78204 these items:
              1.	     All tax statements, house papers, payment book and keys in his possession,
       custody or control, for property located at 8839 Roquefort, San Antonio, Texas 78250.
                JOYCE ANN SARRO is ORDERED to deliver to MICHAEL A. SARR.O on 	                          412 /
                          1998 at 14.4&a.m. at 301 So. Main Ave., San Antonio, TX 78204 these items:
                1.	    All legal papers pertaining to the vehicle awarded to husband, a power of attorney,


                                                    Page -27-



                            '::	     ::	   :.
'4    tI	


                                     •	                                      .
       together with all keys, insurance policies, registration papers, and title documents.
              2. Other items to be picked up by MICHAEL A. SARRO at 8839 Roquefort, San
                                                                                                         I,
       Antonio, TXon CL        1     .i !fl7 , 1998 at ,' :ov - Z. m.: Indian picture, three (3)
       Boston acoustic speaker& two (2) black speaker stands, wheel barrow, Via bench, and BBQ pit.
 t 11.	       Court Costs.
              IT IS ORDERED AND DECREED that costs of court are to be borne by the party who
       incurred them.


       12.    Obligation under Tem p orary Orders.
              IT IS ORDERED AND DECREED that Petitioner and Respondent are discharged from
      all further liabilities and obligations imposed by the temporary order of this Court rendered on
      June 15, 1998.
       13.    Clarify ing Orders.
              Without affecting the finality of this Final Decree of Divorce, this Court expressly
      reserves the right to make orders necessary to clarify and enforce this decree.
       14.    Relief Not Granted.
              IT IS ORDERED AND DECREED that all relief requested in this case and not expressly
      granted is denied.
      15.     Date of Judgment.
              This divoke judicially PRONOUNCED AND RENDERED in court at San Antonio,
      Bexar County, Texas,                1.nd further noted on the court's docket sheet on the same
                              QAUdYb
      date, but signed on                       	 1998.




                                                               PRESIDING      JUDGE JAMES E. BARLOV,
                                                                               SENIOR DIS11UCT JUDGE
                                                                              SITTING BY ASSIGItt4ENI

 3,                   on&tD V,
             3ot1tc40aM,D                               Lt       /7u-   /9 3
     Mrc'l              4 , ,^4ao	         SOL so.

     °.7'-
                                                                                                         0
 L/          mrdaklz A. Sfl2o           Le Op Derze hdt&¼' ?üe (9                 15
                                                -3,o	              Are




                                                                                                 9
                                                          -	               Page -28-
APPROVED AS TO FORM ONLY:
PEDRO V. HERNANDEZ, JR.
301 SO. MAIN AVE.
SAN ANTONIO, TX 78204
TELEPHONE NO.: (210)224-1111
FACSIMILE NO.: (210) 223-8817

By: 4asg
       PEDRO V. HER5ANDEZ, JR.
       Attorney for Petitioner
       State Bar No. 09519925

ABEL A. DOMINGUEZ
802 SO. ST. MARY'S ST.
SAN ANTONIO, TX 78205
TELEPHONE NO.: (210) 225-2900
FACSIMILE.NO.A2 10fl28585

By:,
       ABEL A. DO41
       Attorney for
       State Bar No. 05



i   m -lt'rAJA-A^w
MICHAEL A. SARR'6, Petitioner




                          Page -29-
Appendix D




    1
                                                          S
                                  NO. 98-CI-03821

 IN THE MATTER OF                         §      IN THE DISTRICT COURT
 THE MARRIAGE OF                          §
                                          §
 MICHAEL A. SARRO                         §
 AND                                      §      73RD JUDICIAL DISTRICT
 JOYCE ANN SARRO                          §
                                          §
 AND IN THE INTEREST OF                   §
 MICHAEL ANDREW SARRO, A
 CHILD                                    §      BEXAR COUNTY, TEXAS



                      ORDER ON MOTION FOR NEW TRIAL

      On October 23, 1998 the Court heard the Motion for New Trial of 46^NN SARRO.   F-
      IT IS ORDERED that the motion is DErinw.   qftv%
SIGNED on	           d 5,   /171                     23na




                      r
                                                 I


                                                 M   ow
Appendix E




    1
                                                               C- 4g*TjWSin
                                              JUDGE'S NOTES
CAUSE NO.:    1998C103821                       COURT: 073                DATE/TIME:   04/04/2014 09:OOAM
                                                SETTING COURT: 109
STYLE: MICHAEL ALBERT SARRO
 VS. JOYCE ANN SARRO
                                                                                                         -N                C

DISCOVERY LEVEL: 0
                                                                                                                ,

ATTORNEY(S) FOR CASE                                                                           ?Th          t
ABEL DOMINGUEZ                                                JOHN hEAD                          c .

RONALD PRINCE                                                 WAYNENE COMBEST                  trC       :a
JOYCE SARRO                                                   MIcHAgL SARRO                                         rri
RACHEL SADOYSKY
                                                                                                                          rn
                                    Maria E. Fattah, Auxiliary Officjai Cou Repoer
                                    Telephone. 210.335.1594
                              IL   ma,;: fll
                                             an a. fattahi@bexar.org

TYPE OF MOTION OR APPLICATION:
  NON-JURY SETTING ON N/T SIGN TEMPORARY ORDERS                                              RIX


CONFERRING                   ESTIMATE HEARING TIME____________
AGREED ORDER                 ASSIGNED COURT              -.
DROP                        RECORD TAKEN           61
INTERPRETER                 RESET DATE               TIME_______



DATE OF                                                                                            JUDGE INITIALS____

                                          / d2                                  o




                                                     Document
                                                  scanned as filed.
                       PROPERTY OF BEXAR COUNTY DISTRICT CLERK'S OFFICE                                             (DK510A)
Appendix F




    1
                                                                             1111              kNII III
                                                                                      1998C103321 -P00159
                  THE DISTRICT COURTS OF BEXAR COUNTY




                                  BEXAR COUNTY COURTHOUSE
                                        100 DOLOROSA
                                   SAN ANTONIO, TEXAS 78205                                              0
                                                                                 Lr           a
                                                                                                ,
                                                                                                         o
                                             August 8, 2014                                   c     rn
                                                                                              C)    >< i >
                                                                                              -     >-i
VIA FAX (210) 281-1845
                                                                                         -C         O0   zri
Mr. John Mead                                                                                 r     Er"O
Attorney At Law                                                                               Lo

3105. St. Mary's, Ste. 1470                                                      tCA)

San Antonio, Texas 78205

VIA FAX (210) 812-3401
Ms. Rachel S. Sadovsky
Cordell & Cordell, P.C.
10101 Reunion Place, Ste. 250
San Antonio, Texas 78216

RE: Cause No. 1998-Cl-03821
In the Interest of Michael Andrew Sarro, A Child
             73rd
Filed in the      District Court

Dear Mr. Mead and Ms. Sadovsky:

       Judge Tanner has requested that I advise you of her ruling on the Motion to Confirm
Final Decree of Divorce filed in this cause. The Motion is denied. As a trial court cannot sever
property issues from a divorce action, once the new trial was granted that made the 1998
divorce decree interlocutory. The date of the divorce is August 17, 2004 which is the date that
Judge Nellermoe heard the "final trial on merits of property issue" and reconfirmed all other
terms of the decree. Judge Tanner requests that Mr. Mead prepare a Final Decree of Divorce
which indicates the August 17, 2004 date as the date of hearing and submit the decree to Ms.
Sadovsky for approval as to form.




                                            Dinah Gaines
                                            Staff Attorney
                                            Bexar County Civil District Courts
DG/



               OFFICE OF STAFF ATTORNEY • PHONE (210) 335-2123 • FAX (210) 335-1108

                          DOCUMENT SCANNED AS FILED
Appendix G




    1
Page 40                                                                               TEXAS RULES OF APPELLATE PROCEDURE


           (1)   Time for Request. At any time before the                              court clerk for inclusion in the clerk’s record or a
                 clerk’s record is prepared, any party may file                        supplement. If the parties cannot agree, the trial
                 with the trial court clerk a written designation                      court must — on any party's motion or at the
                 specifying items to be included in the record.                        appellate court's request — determine what
                                                                                       constitutes an accurate copy of the missing item and
           (2)   Request Must be Specific. A party requesting                          order it to be included in the clerk’s record or a
                 that an item be included in the clerk’s record                        supplement.
                 must specifically describe the item so that the
                 clerk can readily identify it. The clerk will                  (f)    Original Documents. If the trial court determines
                 disregard a general designation, such as one for                      that original documents filed with the trial court
                 “all papers filed in the case.”                                       clerk should be inspected by the appellate court or
                                                                                       sent to that court in lieu of copies, the trial court
           (3)   Requesting Unnecessary Items. In a civil case,                        must make an order for the safekeeping,
                 if a party requests that more items than                              transportation, and return of those original
                 necessary be included in the clerk’s record or                        documents. The order must list the original
                 any supplement, the appellate court may —                             documents and briefly describe them. All the
                 regardless of the appeal's outcome — require                          documents must be arranged in their listed sequence
                 that party to pay the costs for the preparation of                    and bound firmly together. On any party's motion or
                 the unnecessary portion.                                              its own initiative, the appellate court may direct the
                                                                                       trial court clerk to send it any original document.
           (4)   Failure to Timely Request. An appellate court
                 must not refuse to file the clerk’s record or a                (g)    Additional Copies of Clerk’s Record in Criminal
                 supplemental clerk’s record because of a                              Cases. In a criminal case, the clerk’s record must be
                 failure to timely request items to be included in                     made in duplicate, and in a case in which the death
                 the clerk’s record.                                                   penalty was assessed, in triplicate. The trial court
                                                                                       clerk must retain the copy or copies for the parties to
     (c)   Supplementation.                                                            use with the court’s permission.

           (1)   If a relevant item has been omitted from the                   (h)    Clerk May Consult With Parties. The clerk may
                 clerk’s record, the trial court, the appellate                        consult with the parties concerning the contents of
                 court, or any party may by letter direct the trial                    the clerk’s record.
                 court clerk to prepare, certify, and file in the
                 appellate court a supplement containing the               34.6. Reporter’s Record
                 omitted item.
                                                                                (a)    Contents.
           (2)   If the appellate court in a criminal case orders
                 the trial court to prepare and file findings of                       (1)   Stenographic Recording. If the proceedings
                 fact and conclusions of law as required by law,                             were stenographically recorded, the reporter’s
                 or certification of the defendant's right of                                record consists of the court reporter’s
                 appeal as required by these rules, the trial court                          transcription of so much of the proceedings,
                 clerk must prepare, certify, and file in the                                and any of the exhibits, that the parties to the
                 appellate court a supplemental clerk’s record                               appeal designate.
                 containing those findings and conclusions.
                                                                                       (2)   Electronic Recording. If the proceedings were
           (3)   Any supplemental clerk’s record will be part of                             electronically recorded, the reporter’s record
                 the appellate record.                                                       consists of certified copies of all tapes or other
                                                                                             audio-storage devices on which the
     (d)   Defects or Inaccuracies. If the clerk’s record is                                 proceedings were recorded, any of the exhibits
           defective or inaccurate, the appellate clerk must                                 that the parties to the appeal designate, and
           inform the trial court clerk of the defect or                                     certified copies of the logs prepared by the
           inaccuracy and instruct the clerk to make the                                     court recorder under Rule 13.2.
           correction.
                                                                                (b)    Request for preparation.
     (e)   Clerk’s Record Lost or Destroyed. If a filing
           designated for inclusion in the clerk’s record has                          (1)   Request to Court Reporter. At or before the
           been lost or destroyed, the parties may, by written                               time for perfecting the appeal, the appellant
           stipulation, deliver a copy of that item to the trial                             must request in writing that the official reporter

                                                                      40
TEXAS RULES OF APPELLATE PROCEDURE                                                                                              Page 41


                prepare the reporter’s record. The request must            (d)   Supplementation. If anything relevant is omitted
                designate the exhibits to be included. A request                 from the reporter’s record, the trial court, the
                to the court reporter — but not the court                        appellate court, or any party may by letter direct the
                recorder — must also designate the portions of                   official court reporter to prepare, certify, and file in
                the proceedings to be included.                                  the appellate court a supplemental reporter’s record
                                                                                 containing the omitted items. Any supplemental
          (2)   Filing. The appellant must file a copy of the                    reporter’s record is part of the appellate record.
                request with the trial court clerk.
                                                                           (e)   Inaccuracies in the Reporter’s Record.
          (3)   Failure to Timely Request. An appellate court
                must not refuse to file a reporter’s record or a                 (1)   Correction of Inaccuracies by Agreement. The
                supplemental reporter’s record because of a                            parties may agree to correct an inaccuracy in
                failure to timely request it.                                          the reporter’s record, including an exhibit,
                                                                                       without the court reporter's recertification.
    (c)   Partial Reporter’s Record.
                                                                                 (2)   Correction of Inaccuracies by Trial Court. If
          (1)   Effect on Appellate Points or Issues. If the                           the parties cannot agree on whether or how to
                appellant requests a partial reporter’s record,                        correct the reporter's record so that the text
                the appellant must include in the request a                            accurately discloses what occurred in the trial
                statement of the points or issues to be presented                      court and the exhibits are accurate, the trial
                on appeal and will then be limited to those                            court must – after notice and hearing – settle
                points or issues.                                                      the dispute. If the court finds any inaccuracy,
                                                                                       it must order the court reporter to conform the
          (2)   Other Parties May Designate Additions. Any                             reporter’s record (including text and any
                other party may designate additional exhibits                          exhibits) to what occurred in the trial court, and
                and portions of the testimony to be included in                        to file certified corrections in the appellate
                the reporter’s record.                                                 court.

          (3)   Costs; Requesting Unnecessary Matter.                            (3)   Correction After Filing in Appellate Court. If
                Additions requested by another party must be                           the dispute arises after the reporter’s record has
                included in the reporter’s record at the                               been filed in the appellate court, that court may
                appellant's cost. But if the trial court finds that                    submit the dispute to the trial court for
                all or part of the designated additions are                            resolution. The trial court must then proceed as
                unnecessary to the appeal, the trial court may                         under subparagraph (e)(2).
                order the other party to pay the costs for the
                preparation of the unnecessary additions. This             (f)   Reporter’s Record Lost or Destroyed. An appellant
                paragraph does not affect the appellate court's                  is entitled to a new trial under the following
                power to tax costs differently.                                  circumstances:

          (4)   Presumptions. The appellate court must                           (1)   if the appellant has timely requested a
                presume that the partial reporter’s record                             reporter’s record;
                designated by the parties constitutes the entire
                record for purposes of reviewing the stated                      (2)   if, without the appellant's fault, a significant
                points or issues. This presumption applies even                        exhibit or a significant portion of the court
                if the statement includes a point or issue                             reporter's notes and records has been lost or
                complaining of the legal or factual                                    destroyed or – if the proceedings were
                insufficiency of the evidence to support a                             electronically recorded – a significant portion
                specific factual finding identified in that point                      of the recording has been lost or destroyed or is
                or issue.                                                              inaudible;

          (5)   Criminal Cases. In a criminal case, if the                       (3)   if the lost, destroyed, or inaudible portion of
                statement contains a point complaining that the                        the reporter’s record, or the lost or destroyed
                evidence is insufficient to support a finding of                       exhibit, is necessary to the appeal's resolution;
                guilt, the record must include all the evidence                        and
                admitted at the trial on the issue of guilt or
                innocence and punishment.                                        (4)   if the lost, destroyed or inaudible portion of the
                                                                                       reporter's record cannot be replaced by


                                                                      41
Page 42                                                                                 TEXAS RULES OF APPELLATE PROCEDURE


                  agreement of the parties, or the lost or                  the rules. In subdivision 34.2, the requisites of an agreed record
                  destroyed exhibit cannot be replaced either by            are more clearly stated. Former Rule 50(d), regarding the burden
                  agreement of the parties or with a copy                   to file a complete record, is repealed. Subdivision 34.4 is from
                  determined by the trial court to accurately               former Rules 51(c) and 53(h). Former Rule 50(f), regarding a
                  duplicate with reasonable certainty the original          violation of the rules, is repealed. Subparagraph 34.5(b)(3)
                  exhibit.                                                  allows the appellate court to tax costs against a party for
                                                                            requiring unnecessary items to be included in the clerk’s record.
      (g)   Original Exhibits.                                              Paragraph 34.5(c) is new and provides for supplementation of the
                                                                            clerk’s record. The provisions of paragraph 34.5(d) are from
            (1)   Reporter May Use in Preparing Reporter’s                  former Rule 55(b). The provisions of paragraph 34.5(e) are from
                  Record. At the court reporter's request, the trial        former Rule 50(e). Paragraph 34.5(h) specifically allows the
                  court clerk must give all original exhibits to the        clerk to consult with the parties to determine the contents of the
                  reporter for use in preparing the reporter’s              clerk’s record. Paragraph 34.6(a), defining the reporter’s record,
                  record. Unless ordered to include original                is new. Former Rules 53(b) (Other Requests), (d) (Partial
                  exhibits in the reporter’s record, the court              Statement), and (e) (Unnecessary Portions) are merged into
                  reporter must return the original exhibits to the         paragraph 34.6(c). Paragraph 34.6(d) is new. Paragraph 34.6(e)
                  clerk after copying them for inclusion in the             is from former Rule 55. Paragraph 34.6(f) is from former Rule
                  reporter’s record. If someone other than the              50(d). The provisions of former Rules 53(f) (Certification by
                  trial court clerk possesses an original exhibit,          Court Reporter) and (h) (Form) are moved to the Order of the
                  either the trial court or the appellate court may         Supreme Court and the Court of Criminal Appeals on the
                  order that person to deliver the exhibit to the           preparation of the record. Former Rule 53(I) (Narrative
                  trial court clerk.                                        Statement) is repealed. The provisions of former Rule 53(j)
                                                                            (Free Statement of Facts) are moved to Rule 20. Former Rule
            (2)   Use of Original Exhibits by Appellate Court. If           53(k) (Duty of Appellant to File) is repealed; it is now the duty
                  the trial court determines that original exhibits         of the court reporter to file the reporter’s record. Paragraph
                  should be inspected by the appellate court or             34.6(g) is from former Rule 51(d). Former Rule 53(g) is now
                  sent to that court in lieu of copies, the trial           paragraph 34.6(I). Former Rule 53(l) is now paragraph 34.6(h).
                  court must make an order for the safekeeping,             The need for two duplicate records in a death penalty case was
                  transportation, and return of those exhibits. The         created by the habeas corpus provision in Code of Criminal
                  order must list the exhibits and briefly describe         Procedure article 11.071.
                  them. To the extent practicable, all the exhibits
                  must be arranged in their listed order and                        Comment to 2002 change: Rule 34.5(a) is amended to
                  bound firmly together before being sent to the            require that the record in a criminal case include the certification
                  appellate clerk. On any party's motion or its             of defendant's right of appeal; see Rule 25.2(d). Rule 34.5(c) is
                  own initiative, the appellate court may direct            amended to make clear that an appellate court may order the trial
                  the trial court clerk to send it any original             court to make such a certification for inclusion in a supplemental
                  exhibit.                                                  clerk's record. Subparagraphs 34.6(e) and (f) are amended to
                                                                            clarify the application to exhibits. The language in subparagraph
      (h)   Additional Copies of Reporter’s Record in Criminal              (e)(2) referring to the text of the record is simplified without
            Cases. In a criminal case in which a party requests             substantive change. Subparagraph (e)(3) incorporates the
            a reporter’s record, the court reporter must prepare a          procedures specified in (e)(2). The language in subparagraph (f)
            duplicate of the reporter’s record and file it with the         is clarified to require agreement only as to the portion of the text
            trial court clerk. In a case where the death penalty            at issue, and to provide that the trial court may determine that a
            was assessed, the court reporter must prepare two               copy of an exhibit should be used even if the parties cannot
            duplicates of the reporter’s record.                            agree.

      (i)   Supreme Court and Court of Criminal Appeals May
            Set Fee. From time to time, the Supreme Court and                            Rule 35. Time to File Record;
            the Court of Criminal Appeals may set the fee that                           Responsibility for Filing Record
            the court reporters may charge for preparing the
            reporter’s record.                                              35.1. Civil Cases

                     Notes and Comments                                           The appellate record must be filed in the appellate court
                                                                            within 60 days after the judgment is signed, except as follows:
      Comment to 1997 change: Former Rules 50, 51 and 53 are
merged. Clerk’s record is substituted for transcript, and                         (a)    if Rule 26.1(a) applies, within 120 days after the
reporter’s record is substituted for statement of facts throughout                       judgment is signed;

                                                                       42